Exhibit 10.1

Published Deal CUSIP: 56117EAA9

Revolver CUSIP: 56117EAB7

Term Loan CUSIP: 56117EAD3

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of April 2, 2015

among

MALIBU BOATS, LLC,

as the Borrower

MALIBU BOATS HOLDINGS, LLC

as the Parent and a Guarantor

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the other Guarantors

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK,

as Administrative Agent, Swingline Lender and Issuing Bank

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

   Definitions      1   

Section 1.2.

   Classifications of Loans and Borrowings      29   

Section 1.3.

   Accounting Terms and Determination      29   

Section 1.4.

   Terms Generally      30   

Section 1.5.

   Letter of Credit Amounts      30   

Section 1.6.

   Times of Day      30   

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

     31   

Section 2.1.

   General Description of Facilities      31   

Section 2.2.

   Revolving Loans      31   

Section 2.3.

   Procedure for Revolving Borrowings      31   

Section 2.4.

   Swingline Commitment      31   

Section 2.5.

   Term Loan Commitments      33   

Section 2.6.

   Funding of Borrowings      33   

Section 2.7.

   Interest Elections      33   

Section 2.8.

   Optional Reduction and Termination of Commitments      34   

Section 2.9.

   Repayment of Loans      35   

Section 2.10.

   Evidence of Indebtedness      36   

Section 2.11.

   Optional Prepayments      36   

Section 2.12.

   Mandatory Prepayments      37   

Section 2.13.

   Interest on Loans      38   

Section 2.14.

   Fees      39   

Section 2.15.

   Computation of Interest and Fees      40   

Section 2.16.

   Inability to Determine Interest Rates      40   

Section 2.17.

   Illegality      41   

Section 2.18.

   Increased Costs      41   

Section 2.19.

   Funding Indemnity      42   

Section 2.20.

   Taxes      43   

Section 2.21.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      46   

Section 2.22.

   Letters of Credit      48   

Section 2.23.

   Increase of Commitments; Additional Lenders      52   

Section 2.24.

   Mitigation of Obligations      53   

Section 2.25.

   Replacement of Lenders      53   

Section 2.26.

   Reallocation and Cash Collateralization of Defaulting Lender Commitment     
54   

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     55   

Section 3.1.

   Conditions To Effectiveness      55   

Section 3.2.

   Each Credit Event      58   

Section 3.3.

   Delivery of Documents      58   

Section 3.4.

   Termination of Existing Credit Facility      58   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     59   

 

i



--------------------------------------------------------------------------------

Section 4.1.

Existence; Power   59   

Section 4.2.

Organizational Power; Authorization   59   

Section 4.3.

Governmental Approvals; No Conflicts   59   

Section 4.4.

Financial Statements   59   

Section 4.5.

Litigation and Environmental Matters   59   

Section 4.6.

Compliance with Laws and Agreements   60   

Section 4.7.

Investment Company Act, Etc.   60   

Section 4.8.

Taxes   60   

Section 4.9.

Margin Regulations   60   

Section 4.10.

ERISA   60   

Section 4.11.

Ownership of Property; Insurance   61   

Section 4.12.

Disclosure   62   

Section 4.13.

Labor Relations   62   

Section 4.14.

Subsidiaries   62   

Section 4.15.

Solvency   62   

Section 4.16.

Deposit and Disbursement Accounts   62   

Section 4.17.

Collateral Documents   62   

Section 4.18.

Material Agreements   63   

Section 4.19.

Anti-Corruption Laws and Sanctions   63   

Section 4.20.

Patriot Act   63   

Section 4.21.

Fiscal Year   63   

ARTICLE V AFFIRMATIVE COVENANTS

  63   

Section 5.1.

Financial Statements and Other Information   63   

Section 5.2.

Notices of Material Events   65   

Section 5.3.

Additional Deliverables   66   

Section 5.4.

Existence; Conduct of Business   66   

Section 5.5.

Compliance with Laws, Etc.   66   

Section 5.6.

Payment of Obligations   66   

Section 5.7.

Books and Records   66   

Section 5.8.

Visitation, Inspection, Etc.   67   

Section 5.9.

Maintenance of Properties; Insurance   67   

Section 5.10.

Use of Proceeds and Letters of Credit   67   

Section 5.11.

Casualty and Condemnation   67   

Section 5.12.

Cash Management   67   

Section 5.13.

Additional Subsidiaries and Collateral   68   

Section 5.14.

Additional Real Estate; Leased Locations   69   

Section 5.15.

Further Assurances   70   

Section 5.16.

Interest Rate Protection   70   

Section 5.17.

Post-Closing Obligations   70   

ARTICLE VI FINANCIAL COVENANTS

  70   

Section 6.1.

Consolidated Fixed Charge Coverage Ratio   70   

Section 6.2.

Consolidated Leverage Ratio   71   

ARTICLE VII NEGATIVE COVENANTS

  71   

Section 7.1.

Indebtedness   71   

Section 7.2.

Liens   72   

 

ii



--------------------------------------------------------------------------------

Section 7.3.

Fundamental Changes   74   

Section 7.4.

Investments, Loans, Etc.   75   

Section 7.5.

Restricted Payments   76   

Section 7.6.

Sale of Assets   76   

Section 7.7.

Transactions with Affiliates   77   

Section 7.8.

Restrictive Agreements   77   

Section 7.9.

Sale and Leaseback Transactions   78   

Section 7.10.

Hedging Transactions   78   

Section 7.11.

Permitted Subordinated Indebtedness   78   

Section 7.12.

Amendment to Material Documents   79   

Section 7.13.

Accounting Changes   79   

Section 7.14.

Government Regulation   79   

Section 7.15.

Foreign Subsidiary   79   

Section 7.16.

Sales and Discounts of Accounts Receivable   79   

ARTICLE VIII EVENTS OF DEFAULT

  79   

Section 8.1.

Events of Default   79   

Section 8.2.

Application of Funds   82   

ARTICLE IX THE ADMINISTRATIVE AGENT

  83   

Section 9.1.

Appointment of Administrative Agent   83   

Section 9.2.

Nature of Duties of Administrative Agent   84   

Section 9.3.

Lack of Reliance on the Administrative Agent   84   

Section 9.4.

Certain Rights of the Administrative Agent   85   

Section 9.5.

Reliance by Administrative Agent   85   

Section 9.6.

The Administrative Agent in its Individual Capacity   85   

Section 9.7.

Successor Administrative Agent   85   

Section 9.8.

Benefits of Article IX   86   

Section 9.9.

Administrative Agent May File Proofs of Claim   86   

Section 9.10.

Titled Agents   87   

Section 9.11.

Authorization to Execute other Loan Documents   87   

Section 9.12.

Collateral and Guaranty Matters   87   

Section 9.13.

Hedging Obligations and Bank Product Obligations   88   

Section 9.14.

Withholding Tax   88   

Section 9.15.

Right to Realize on Collateral and Enforce Guarantee   88   

ARTICLE X THE GUARANTY

  89   

Section 10.1.

The Guaranty   89   

Section 10.2.

Obligations Unconditional   89   

Section 10.3.

Reinstatement   90   

Section 10.4.

Certain Additional Waivers   90   

Section 10.5.

Remedies   90   

Section 10.6.

Rights of Contribution   90   

Section 10.7.

Guarantee of Payment; Continuing Guarantee   91   

Section 10.8.

Keepwell   91   

ARTICLE XI MISCELLANEOUS

  91   

 

iii



--------------------------------------------------------------------------------

Section 11.1.

Notices   91   

Section 11.2.

Waiver; Amendments   93   

Section 11.3.

Expenses; Indemnification   95   

Section 11.4.

Successors and Assigns   97   

Section 11.5.

Governing Law; Jurisdiction; Consent to Service of Process   100   

Section 11.6.

WAIVER OF JURY TRIAL   101   

Section 11.7.

Right of Setoff   101   

Section 11.8.

Counterparts; Integration   102   

Section 11.9.

Survival   102   

Section 11.10.

Severability   102   

Section 11.11.

Confidentiality   102   

Section 11.12.

Interest Rate Limitation   103   

Section 11.13.

Waiver of Effect of Corporate Seal   103   

Section 11.14.

Patriot Act   103   

Section 11.15.

No Advisory or Fiduciary Responsibility   103   

Section 11.16.

Electronic Execution of Assignments and Certain Other Documents   104   

 

iv



--------------------------------------------------------------------------------

Schedules

Schedule I - Commitment Amounts Schedule 1.01 - Ineligible Assignees Schedule
4.5 - Environmental Matters Schedule 4.11(d) - Real Estate Schedule 4.18 -
Material Agreements Schedule 7.1 - Existing Indebtedness Schedule 7.2 - Existing
Liens Schedule 7.4 - Existing Investments

Exhibits

Exhibit 2.3 - Form of Notice of Revolving Borrowing Exhibit 2.4 - Form of Notice
of Swingline Borrowing Exhibit 2.7 - Form of Notice of Continuation/Conversion
Exhibit 2.10 - Form of Note Exhibits 2.20 (1-4) - Forms of U.S. Tax Compliance
Certificates Exhibit 5.1 - Form of Compliance Certificate Exhibit 5.13 - Form of
Joinder Agreement Exhibit 11.4 - Form of Assignment and Acceptance

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of April 2, 2015, by and among MALIBU BOATS, LLC, a Delaware
limited liability company (the “Borrower”), MALIBU BOATS HOLDINGS, LLC, a
Delaware limited liability company (the “Parent”), the other Guarantors (defined
herein), the Lenders (defined herein), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent, the lenders from time to time party thereto
and SunTrust Bank, as administrative agent are party to that certain Credit
Agreement dated as of July 16, 2013 (as amended by the First Amendment to Credit
Agreement and Consent, dated as of January 3, 2014, the Second Amendment to
Credit Agreement, dated as of May 8, 2014, and the Third Amendment to Credit
Agreement, dated as of October 1, 2014, the “Existing Credit Agreement”) and the
Borrower, the Parent, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement in its entirety upon and subject
to the terms and conditions set forth herein;

WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement, the Borrower has requested that the Lenders (a) establish a
$25,000,000 revolving credit facility in favor of, and (b) make term loans in an
aggregate principal amount equal to $80,000,000 to, the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of and severally to make the term loans to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or substantially all of
the assets of such Person or a division or business unit of such Person.

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

“Additional Lender” shall have the meaning given to such term in Section 2.23.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Closing Date, the aggregate amount
of the Aggregate Revolving Commitments is $25,000,000.

“Agreement” shall mean this Credit Agreement.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions applicable to the Borrower or its Subsidiaries.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to all interest on
Term Loans outstanding on any date, interest on all Revolving Loans outstanding
on any date or the letter of credit fee, as the case may be, a percentage per
annum determined by reference to the applicable Consolidated Leverage Ratio in
effect on such date as set forth in the table below; provided, that a change in
the Applicable Margin resulting from a change in the Consolidated Leverage Ratio
shall be effective on the second Business Day after which the Borrower delivers
each of the financial statements required by Section 5.1(a) or (b), as
applicable, and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level IV as set forth in the table below until the
second Business Day after which such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
June 30, 2015 are required to be delivered shall be at Level III as set forth in
the table below; provided, that, the Compliance Certificate for the Fiscal
Quarter ending June 30, 2015 shall evidence the calculation of the Consolidated
Leverage Ratio after giving pro forma effect to the debt incurred on the Closing
Date

 

2



--------------------------------------------------------------------------------

and the determination of the Applicable Margin for such period shall be based
upon such calculations. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period,
(ii) the Applicable Margin shall be adjusted such that after giving effect to
the corrected financial statements or Compliance Certificate, as the case may
be, the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period. The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

Level    Consolidated Leverage Ratio    Eurodollar Loans
and Letter of
Credit Fee  

Base Rate

Loans

 

Commitment

Fee

I    <1.00:1.00    2.00%   1.00%   0.25% II    ³1.00:1.00 but < 1.50:1.00   
2.25%   1.25%   0.30% III    ³1.50:1.00 but < 2.00:1.00    2.50%   1.50%   0.35%
IV    ³2.00:1.00    2.75%   1.75%   0.40%

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as sole
lead arranger and sole bookrunner.

“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party, except to the extent permitted by
Section 7.4; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others in the ordinary course of business or not interfering in any
material respect with the business of the Borrower or any Subsidiary; (f) the
sale or disposition of cash or Permitted Investments for fair market value in
the ordinary course of business and (g) the disposition of shares of Capital
Stock of any Subsidiary in order to qualify members of the governing body of
such Subsidiary if required by applicable Law.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent,
substantially in the form of Exhibit 11.4 attached hereto or any other form
approved by the Administrative Agent (with the consent of any party whose
consent is required by Section 11.4(b)).

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of PubCo and its Subsidiaries for the fiscal year ended June 30, 2014, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows of the PubCo and its Subsidiaries for such fiscal year, including
the notes thereto.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Products to any Loan Party, (a) (i) is a Lender or an Affiliate of a Lender
or (ii) has provided any Bank Products to any Loan Party that exist on the
Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is SunTrust Bank and
its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. The Bank Product Amount may not be increased, and no new agreements
for Bank Products may be established at any time that a Default or Event of
Default exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent ( 1⁄2%) per annum and (c) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

4



--------------------------------------------------------------------------------

“Base Rate Borrowing” and “Base Rate Loan” when used in reference to any
Borrowing refers to whether such Loans or the loan comprising such Borrowing
bears interest at a rate determined by reference to the Base Rate.

“Borrower” shall have the meaning given in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Parent and its Subsidiaries for such period
prepared in accordance with GAAP, and (ii) Capital Lease Obligations incurred by
the Loan Parties on a consolidated basis during such period; provided, that the
following shall be excluded from the foregoing: (i) expenditures incurred in
connection with Permitted Acquisitions or incurred by the Person acquired in a
Permitted Acquisition prior to the closing of such Permitted Acquisition;
(ii) capital expenditures in respect of the reinvestment of any proceeds in
accordance with Section 2.12(a); (iii) expenditures made with cash proceeds from
any issuances of Capital Stock of any Loan Party or contributions of capital
made to the Borrower; or (iv) expenditures made with tenant improvement
allowances provided by landlords under leases. For purposes of this definition,
the purchase price of equipment that is purchased substantially simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time or the amount of such proceeds, as the
case may be.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

5



--------------------------------------------------------------------------------

“CFC Holdco” shall mean any Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes and has no material assets other than Capital
Stock of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding the Sponsors and PubCo and
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 35% or more of the Capital Stock of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right), (b) during any period of 24 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Parent cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election, appointment or nomination to that board or equivalent governing body
was approved by individuals referred to in clause (i) above constituting at the
time of such election, appointment or nomination at least a majority of that
board or equivalent governing body or (iii) whose election, appointment or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election, appointment or nomination at least a majority of that board or
equivalent governing body, (c) the Parent shall cease to own legally and
beneficially, directly or indirectly, 100% of the voting Capital Stock of the
Borrower or (d) 100% of the voting Capital Stock of any Loan Party (excluding
the Parent) ceases to be owned legally and beneficially, directly or indirectly,
by another Loan Party, except for any Investment in a Loan Party pursuant to
Section 7.4(o) hereof.

“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, in each case, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

“Closing Certificate” shall have the meaning set forth in Section 3.1(d).

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

6



--------------------------------------------------------------------------------

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents, and which shall include the Capital Stock of the Borrower and its
Subsidiaries and all IP Rights of the Loan Parties; provided that, for the
avoidance of doubt, “Excluded Collateral” as such term is defined in any
Collateral Document, shall not constitute Collateral.

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

“Collateral Documents” shall mean a collective reference to the Security
Agreement, any Mortgage and any other security documents executed and delivered
by any Loan Party pursuant to Section 5.11.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

“Commitment Fee” shall have the meaning set forth in Section 2.14(b).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.

“Consolidated EBITDA” shall mean, for the Parent and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) income and withholding tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, (D) fees and expenses paid in
connection with the execution, delivery and the performance by the Loan Parties
of the Loan Documents, and fees and expenses incurred in connection with the
repayment of Indebtedness under the Existing Credit Agreement, (E) fees and
expenses incurred in connection with the Existing Credit Agreement and the
Tender Offer, (F) management fees and board expenses and other payments made to
PubCo in accordance with Section 7.7(e), (G) for the Fiscal Years ending
June 30, 2014 and June 30, 2015 only, fees, expenses and charges related to
litigation in an aggregate amount not to exceed $4,700,000 (including any
expenses related to the termination of the Management Agreement), (H) fees and
expenses associated with Acquisitions (including unconsummated Acquisitions) in
an aggregate amount not to exceed $1,000,000 in any Fiscal Year (provided, that
for the Fiscal Year ending June 30, 2015 only, not to exceed $1,850,000 in such
Fiscal Year) and any one-time charges and reduction in profitability related to
the Acquisition of Malibu Boats Pty Ltd., (I) fees, expenses, losses and charges
relating to the settlement of the PCMW Litigation in an aggregate amount not to
exceed $20,000,000, incurred for accounting purposes in the Fiscal Year ending
June 30, 2014, but actually paid during the Fiscal Year ending June 30, 2015,
(J) fees and expenses related to public offerings of PubCo in an aggregate
amount not to exceed $1,500,000 in any Fiscal Year, (K) other non-cash charges
(including non-cash equity compensation charges); provided, however, that pro
forma credit shall be given for the Consolidated EBITDA (adjusted as provided
herein) of a Person that is acquired in a Permitted Acquisition as if owned on
the first day of the applicable period, taking into account, to the extent
approved by the Administrative Agent in the exercise of its reasonable
discretion, factually supportable and identifiable cost savings, expenses and
other customary adjustments directly attributable to such acquisitions; provided
further that, in calculating the pro forma credit to be given for the
Consolidated

 

7



--------------------------------------------------------------------------------

EBITDA of Malibu Boats Pty Ltd pursuant to the Borrower’s Acquisition of such
entity on October 23, 2014, Consolidated EBITDA for Malibu Boats Pty Ltd shall
be deemed to be $540,397 for the Fiscal Quarter ended March 31, 2014, $547,902
for the Fiscal Quarter ended June 30, 2014, $780,573 for the Fiscal Quarter
ended September 30, 2014 and $150,352 for the Fiscal Quarter ended December 31,
2014.

“Consolidated Excess Cash Flow” shall mean for the Parent and its Subsidiaries
for any period, determined on a consolidated basis, an amount equal to the sum
of (a) Consolidated EBITDA for such period minus (b) Unfinanced Cash Capital
Expenditures made during such period minus (c) Consolidated Interest Expense
paid in cash during such period minus (d) Permitted Tax Distributions and cash
taxes paid during such period minus (e) scheduled principal payments made on
Consolidated Total Debt during such period minus (f) voluntary prepayments
during such period made on Consolidated Total Debt permitted under
Section 7.1(g) or Section 7.1(o) minus (g) Restricted Payments permitted under
Section 7.5(d) during such period minus (h) to the extent elected by the
Borrower, cash consideration paid in connection with Permitted Acquisitions
during such period in an aggregate amount elected pursuant to this clause
(h) not to exceed $15,000,000 during the term of this Agreement minus
(i) amounts added to Consolidated EBITDA pursuant to clauses (D), (E), (F),
(G) and (H) of the definition thereof paid in cash during such period minus
(j) an amount equal to any increase in Working Capital of the Parent and its
Subsidiaries during such period plus (k) an amount equal to any decrease in
Working Capital of the Parent and its Subsidiaries during such period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for the Parent and its
Subsidiaries on a consolidated basis, as of any date, the ratio of
(a) Consolidated EBITDA minus (i) Unfinanced Cash Capital Expenditures minus
(ii) cash income Taxes (to the extent added back to Consolidated EBITDA), minus
(iii) cash dividends and distributions by Parent (other than (x) the Tender
Offer Payments and (y) the tax distributions, dividends and other payments paid
to the members of the Parent in connection with the Existing Credit Agreement)
minus (iv) payments made to PubCo in accordance with Section 7.7(e) during such
period (to the extent included in the calculation of Consolidated EBITDA) to
(b) Consolidated Fixed Charges, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

“Consolidated Fixed Charges” shall mean, for the Parent and its Subsidiaries for
any period, the sum, without duplication, of (a) Consolidated Interest Expense
paid in cash for such period and (b) scheduled principal payments made on
Consolidated Total Debt during such period; provided, however, that Consolidated
Fixed Charges shall not include any fees and expenses payable by the Loan
Parties in connection with the execution and delivery of the Loan Documents and
the repayment of all amounts due or outstanding under or in respect of, and the
termination of, the Existing Credit Agreement.

“Consolidated Interest Expense” shall mean, for the Parent and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period).

“Consolidated Leverage Ratio” shall mean, for the Parent and its Subsidiaries on
a consolidated basis, the ratio of (a) Consolidated Total Debt as of such date
to (b) Consolidated EBITDA, in each case measured as of the last day of the most
recently ended four consecutive Fiscal Quarters for which financial statements
are required to have been delivered under this Agreement.

“Consolidated Net Income” shall mean, for the Parent and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the net
income (or loss) of the Parent and

 

8



--------------------------------------------------------------------------------

its Subsidiaries for such period but excluding therefrom (to the extent
otherwise included therein) (a) any extraordinary gains or losses, (b) any gains
attributable to write-ups of assets or losses attributable to write-downs of
assets (other than the sale of inventory in the ordinary course of business),
(c) any equity interest of the Borrower or any Subsidiary in the unremitted
earnings of any Person that is not a Subsidiary and (d) any income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower, the Parent or any Subsidiary on the date that
such Person’s assets are acquired by the Borrower, the Parent or any Subsidiary.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Parent and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Current Assets” shall mean, with respect to the Parent and its Subsidiaries on
a consolidated basis at any date of determination, the sum of all assets (other
than cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Parent and its Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Parent and its Subsidiaries as current liabilities at such
date of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid) and (c) accruals for current or deferred Taxes
based on income or profits.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (b) such Lender has notified the Administrative
Agent or the Borrower, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, or (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

 

9



--------------------------------------------------------------------------------

“Depository Account” shall have the meaning set forth in Section 5.12.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Loan Party directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that for purposes of Title I or Title IV of ERISA or Section 412 of the Code
would be deemed at any relevant time to be a “single employer” or otherwise
aggregated with the Borrower or any of the Loan Parties under Section 414(b),
(c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 302
of ERISA with respect to any Plan or Multiemployer Plan, or any determination
that any Plan is in at-risk status under Title IV of ERISA; (iii) any incurrence
by the Borrower, any of the Loan Parties or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to any Plan or
Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (iv) any institution of proceedings, or the occurrence
of an event or condition which would reasonably be expected to constitute
grounds for the institution of proceedings by the PBGC, under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (v) any incurrence by the Borrower, any of the Loan Parties or any of
their respective ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or the
receipt by the Borrower, any of the Loan Parties or any of their respective
ERISA Affiliates of any notice that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; (vi) any receipt by the Borrower,
any of the Loan Parties or any of their respective ERISA Affiliates of any
notice, or any receipt by any Multiemployer Plan from the Borrower, any of the
Loan Parties or any of their respective ERISA

 

10



--------------------------------------------------------------------------------

Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA; (vii) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA with respect to a Plan; or (viii) any filing of a notice of
intent to terminate any Plan if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan, or the termination of any
Plan under Section 4041(c) of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Account” shall mean (i) any zero-balance account that sweeps into
another Excluded Account, (ii) any payroll account and (iii) any withholding or
other fiduciary account.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect

 

11



--------------------------------------------------------------------------------

to an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.25) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.20, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.20(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” shall have the meaning given in the recitals to this
Agreement.

“Existing Master Lease” means that certain Master Lease Agreement, dated
March 31, 2008, by and between Spirit Master Funding IV, LLC and the Borrower,
as amended from time to time.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement between the United States and one or more other
governmental authorities that is entered into in order to facilitate compliance
with the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of February 25, 2015,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted and
agreed to by the Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Floor Plan Liabilities” shall mean liabilities of the Borrower and its
Subsidiaries arising under floor plan repurchase arrangements entered into in
the ordinary course of business.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or Floor Plan
Liabilities. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantors” shall mean, collectively, (a) the Parent, (b) each Subsidiary
identified as a “Guarantor” on the signature pages hereto, (c) each Person that
joins as a Guarantor pursuant to Section 5.13 or otherwise, (d) with respect to
(i) any Hedging Obligations between any Loan Party (other than the Borrower) and
any Lender-Related Hedge Provider that are permitted to be incurred pursuant to
Section 7.10 and any Bank Products Obligations owing by any Loan Party (other
than the Borrower), the Borrower and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower, and (e) the successors and permitted assigns of
the foregoing.

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions,
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar

 

13



--------------------------------------------------------------------------------

transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Incremental Term Loan” shall have the meaning provided in Section 2.23.

“Incremental Term Loan Commitment” means, with respect to Persons identified as
an “Incremental Term Loan Lender” in the applicable supplement or joinder in
form and substance reasonably satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than (x) trade payables incurred in the ordinary
course of such Person’s business; provided that, for purposes of Section 8.1(g),
trade payables overdue by more than one hundred twenty (120) days shall be
included in this definition except to the extent that any of such trade payables
are being disputed in good faith and by appropriate measures, and (y) any
earn-outs, purchase price adjustments for working capital and similar
adjustments in respect of any Acquisitions permitted under this Agreement),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) the
amount of Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person at another’s option or upon the occurrence of a condition not solely
within the control of such Person, in each case, on or prior to one year after
the Maturity Date (other than payments permitted pursuant to Section 7.5),
(x) all Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor. The term “Indebtedness” shall not include Floor
Plan Liabilities.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Ineligible Assignee” means any Person that, together with its Affiliates, owns
more than 5% of any competitor of the Borrower and is identified on Schedule
1.01, which Schedule may be updated by the Borrower from time to time pursuant
to written notice to the Administrative Agent, provided, that no Default or
Event of Default has occurred or is continuing at the time of such update.

 

14



--------------------------------------------------------------------------------

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2013 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:

(a) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(b) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(d) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

(e) no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.

“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Parent and its Subsidiaries for the fiscal quarter ending
December 31, 2014, including balance sheets and statements of income or
operations and cash flows.

“Investments” shall have the meaning set forth in Section 7.4.

“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of the Loan Parties owns, or
possesses the legal right to use.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 5.10 executed and delivered by a Subsidiary in accordance with the
provisions of Section 5.13 or any other documents as the Administrative Agent
shall reasonably deem appropriate for such purpose.

 

15



--------------------------------------------------------------------------------

“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

“Lender-Related Hedge Provider” shall mean any Person that, (a)(i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is SunTrust Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of (x) the existence of such Hedging Transaction, and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time. In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 11.4 shall be deemed to include such
Lender-Related Hedge Provider. In no event shall the approval of any such Person
in its capacity as Lender-Related Hedge Provider be required in connection with
the release or termination of any security interest or Lien of the
Administrative Agent. No new Hedging Transactions may be established at any time
that a Default or Event of Default exists.

 

16



--------------------------------------------------------------------------------

“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.

“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the London interbank offered rate for deposits in
U.S. Dollars appearing on Reuters screen page LIBOR 01 (or on any successor or
substitute page of such service or any successor to such service, or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period, with
a maturity comparable to such Interest Period. If for any reason such rate is
not available, LIBOR shall be, for any Interest Period, the rate referred to
above shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U.S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time), two (2) Business
Days prior to the first day of such Interest Period. Notwithstanding anything to
the contrary in the foregoing, if the Adjusted LIBOR is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all UCC
Financing Statements, all stock powers and similar instruments of transfer, any
promissory notes issued hereunder and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

“Management Agreement” means that certain Management Agreement dated as of
August 7, 2006 between the Borrower and Malibu Investor, LLC, as such agreement
may be amended from time to time.

“Management Investors” shall mean each of the individuals affiliated or employed
with the Borrower, together with their heirs and executors, in each case.

“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or

 

17



--------------------------------------------------------------------------------

acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrower and the Loan Parties taken as a whole, (b) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (c) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (d) the legality, validity or enforceability of any of the Loan Documents.

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) the employment agreements
of Jack Springer, Wayne Wilson and Ritchie Anderson, (iii) any repurchase
agreement as amended between Borrower and GE Commercial Distribution Finance
Corporation, (iv) any material supply agreement with an engine supplier and
(v) the Existing Master Lease.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $5,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

“Maturity Date” shall mean the earlier of (i) April 2, 2020 or (ii) with respect
to the Term Loans, the date on which the principal amount of all outstanding
Term Loans have been declared or automatically have become due and payable
pursuant to Section 8.1 (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interests and/or
leasehold interests of any Loan Party in any real property.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of the Loan Parties or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of the Loan Parties or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Cash Proceeds” shall mean the aggregate cash or Permitted Investments
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, Recovery Event or any issuance of Indebtedness net of (a) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees, and sales commissions) and other reasonable and customary
transaction costs, fees and expenses attributable to such transaction and
payable by the Borrower or such Subsidiary, (b) taxes paid or payable as a
result thereof and (c) in the case of any Asset Sale or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 (ranking senior to any Lien of the Administrative Agent) on the
related property.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

18



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of the Loan Parties primarily for the benefit of employees of the Borrower
or such of the Loan Parties residing outside the United States, which plan, fund
or other similar program provides, or results in, defined-benefit retirement
benefits, or defined-benefit payments to be made upon termination of employment,
and which plan is not subject to ERISA or the Code.

“Note” shall have the meaning set forth in Section 2.10(b).

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.10,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person, excluding the Existing Master
Lease and any sale and leaseback transactions permitted under Section 7.9,
(ii) any Synthetic Lease Obligation or (iii) any obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheet of such Person; provided that the term “Off-Balance Sheet Liabilities”
shall not include Floor Plan Liabilities.

 

19



--------------------------------------------------------------------------------

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

“Parent” shall have the meaning given in the introductory paragraph hereof.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Parent Operating Agreement” means the Amended and Restated Operating Agreement
of the Parent dated as of February 5, 2014, as amended.

“Participant” shall have the meaning set forth in Section 11.4(d).

“Participant Register” shall have the meaning set forth in Section 11.4(e).

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“PCMW Litigation” means litigation relating to the intellectual property rights
claimed by Pacific Coast Marine Windshields Ltd. and Darren Bach in windshields
used by the Borrower, Case No. 6:12-cv-00033-JA DAB, pending in the United
States District Court for the Middle District of Florida.

 

20



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean an Investment consisting of an Acquisition by
the Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition,
(b) the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or a business
reasonably related or incidental thereto), (c) in the case of an Acquisition of
the Capital Stock of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(d) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis, (x) the Loan Parties would be in compliance
with the financial covenants set forth in Article VI recomputed as of the end of
the period of the four Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements under this Agreement; provided that,
for purposes of calculating the Consolidated Leverage Ratio for purposes of this
clause (x), Consolidated Total Debt of the Borrower shall be deemed to include
the aggregate amount of any earn-out obligations, as reasonably estimated by the
Borrower in good faith, scheduled to be incurred pursuant to such Permitted
Acquisition, and (y) the Consolidated Leverage Ratio of the Loan Parties is at
least 0.25 less than the maximum Consolidated Leverage Ratio permitted to be
maintained under Section 6.2 at such time, (e) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto), except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (f) immediately after giving effect to such Acquisition, the Borrower
shall have at least $5,000,000 of the sum of cash on hand plus availability
existing under the Aggregate Revolving Commitments and (g) the subject to the
Acquisition has maintained positive EBITDA on a Pro Forma Basis for the
preceding twelve months for which financial statements are available ending no
more than ninety (90) days prior to the date of such Acquisition.

“Permitted Encumbrances” shall have the meaning assigned to such term in
Section 7.2.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;

(b) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six (6) months
from the date of acquisition thereof;

(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within one year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above; and

 

21



--------------------------------------------------------------------------------

(f) other marketable debt instruments approved by the Administrative Agent in
its reasonable discretion.

“Permitted Subordinated Debt” shall mean Subordinated Debt which contains terms
and conditions reasonably acceptable to the Administrative Agent (including as
to subordination to the Obligations) and does not exceed in the aggregate for
all Loan Parties an amount equal to $3,000,000; provided that the Loan Parties
shall be permitted to incur additional Subordinated Debt in an aggregate amount
not to exceed $2,000,000 solely in connection with the consummation of Permitted
Acquisitions.

“Permitted Tax Distributions” shall mean (a) tax distributions by a Loan Party
(so long as such Loan Party is treated as a pass through or disregarded entity)
to its members (“Tax Distributions”) paid quarterly in arrears based on such
Loan Party’s good faith estimate of a member’s cumulative, allocated taxable
income for a taxable year and the Presumed Tax Rate. Such Tax Distributions from
any Loan Party for any taxable year shall not exceed the product of (1) the sum
of all Loan Parties gross income or gain for such taxable year less all items of
deduction, loss and the loss equivalent of tax credits for such taxable year, an
amount that shall be equal to the Parent’s aggregate “taxable income” (within
the meaning of Section 63 of the Code) and (2) the Presumed Tax Rate for such
taxable year; provided that (x) for each taxable year subsequent to the Closing
Date the Loan Parties shall make a final accounting for Tax Distributions for
each taxable year after actual taxable income allocable from the Loan Parties
for such taxable year has been determined, and (i) any shortfall in the amount
of Tax Distributions the members received for such taxable year based on such
final determination may be distributed to such members, and (ii) any excess in
the amount of Tax Distributions made for such taxable year shall be applied to
reduce the amount of Tax Distributions to be made for the subsequent taxable
year (and, to the extent not covered thereby, for taxable years thereafter) to
the full extent thereof and (y) the calculations shall take into account, for
the avoidance of doubt, the effect of any tax basis adjustment under Sections
734 or 743 of the Code and any other tax benefit accruing to PubCo as a result
of payments made pursuant to the Tax Receivables Agreement for such taxable
year, (b) additional distributions by Borrower to Parent and by Parent to PubCo
sufficient for PubCo to satisfy its obligation to make tax benefit payments
pursuant to the Tax Receivables Agreement and (c) any tax distributions or tax
benefit payments permitted to be made by the Parent to its respective
shareholders pursuant to the Parent Operating Agreement.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Presumed Tax Rate” for any taxable year means the highest effective marginal
combined U.S. federal, state and local income, earnings (or similar tax) and
self-employment tax rate prescribed during such taxable year for an individual
or corporation residing in California or in the city of New York (after giving
effect to the deductibility of state and local income taxes for federal tax
purposes and taking into account the character (e.g., long-term or short-term
capital gain or ordinary or tax-exempt) of the applicable income).

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any test or covenant hereunder (excluding, for the avoidance of
doubt, Consolidated Excess Cash Flow), compliance with any test or covenant
shall be determined after giving effect to (i) any Acquisition, (ii) any
incurrence or repayment of Indebtedness, (iii) any Recovery Event, and (iv) any
Asset Sale (including (a) pro forma adjustments arising out of events which are
directly attributable to any proposed acquisition, any

 

22



--------------------------------------------------------------------------------

incurrence or repayment of Indebtedness or any Asset Sale, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the SEC,
(b) pro forma adjustments determined in good faith by the Borrower that are
consented to by the Administrative Agent (such consent not to be unreasonably
withheld) arising out of operating and other expense reductions attributable to
such transaction being given pro forma effect that (y) have been realized or
(z) will be implemented following such transaction and are supportable and
quantifiable and are expected to be realized within twelve (12) months following
the date of such event and, in each case, including, but not limited to,
(1) reduction in personnel expenses, (2) reduction of costs related to
administrative functions, (3) reduction of costs related to leased or owned
properties and (4) reductions from the consolidation of operations and
streamlining of corporate overhead, and (c) such other adjustments as determined
in good faith by the Borrower that are consented to by the Administrative Agent
(such consent not to be unreasonably withheld)); provided that the aggregate
adjustment under clauses (a), (b) and (c) shall not exceed 10% of Consolidated
EBITDA during any applicable calculation period, and using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired and the consolidated financial statements of the Borrower
and its Subsidiaries and assuming that (i) all acquisitions that have been
consummated during the period, and any Asset Sale and any Indebtedness or other
liabilities repaid in connection therewith had been consummated and incurred or
repaid as of the first day of the period of four Fiscal Quarters most recently
ended for which the Borrower has delivered financial statements under this
Agreement, (ii) any Indebtedness incurred or assumed in connection with such
transaction that is not retired in connection with such transaction (x) shall be
deemed to have been incurred as of the first day of the applicable period and
(y) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination and (iii) income
statement items (whether positive or negative) and Capital Expenditures
attributable to the Person or property acquired shall be included beginning as
of the first day of the applicable period.

“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements under this Agreement after giving effect to
the applicable transaction on a Pro Forma Basis.

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

“PubCo” means Malibu Boats, Inc.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security

 

23



--------------------------------------------------------------------------------

interest becomes effective with respect to such Swap Obligation or such other
Loan Party as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” shall mean all real property owned or leased by the Borrower and
any of the Loan Parties.

“Real Estate Documents” shall mean,

(I) with respect to any fee owned interest in real property of a Loan Party with
a value in excess of $5,000,000:

(a) a fully executed and notarized Mortgage encumbering the fee interest of such
Loan Party in such real property;

(b) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Encumbrances, which title insurance policies shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent and shall include
such endorsements as are reasonably requested by the Administrative Agent;

(c) evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent and its successors and/or assigns as sole loss payee on
behalf of the Lenders;

(d) if requested by the Administrative Agent, an environmental assessment
report, as to such real property, in form and substance reasonably satisfactory
to and from professional firms reasonably acceptable to the Administrative
Agent;

(e) if requested by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks); and

(f) an opinion of legal counsel to the Loan Party granting the Mortgage on such
real property, addressed to the Administrative Agent and each Lender, in form
and substance reasonably acceptable to the Administrative Agent.

 

24



--------------------------------------------------------------------------------

and (II) with respect to any leasehold interest in real property of a Loan Party
with a value in excess of $5,000,000, such estoppel letters, consents and
waivers from the landlords on such real property as may be reasonably requested
by the Administrative Agent, which estoppel letters shall be in the form and
substance reasonably satisfactory to the Administrative Agent.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.

“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Register” shall have the meaning assigned to such term in Section 11.4(c).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and the Term Loans at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
50% of the Revolving Credit Exposure and the Term Loans; provided that (i) if
there are only two or three Lenders, Required Lenders shall mean at least two
Lenders holding 50% of the aggregate outstanding Revolving Commitments and the
Term Loans at such time and (ii) to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments, Revolving
Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any Law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

25



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of such Person or such
other representative of such Person as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
such Person.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants, or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Maturity Date and (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 or 8.1.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean McGraw Hill Financial, Inc. and any successor thereto.

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and the Crimea Region of the Ukraine).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person controlled by any such
Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” shall mean the amended and restated security agreement
dated as of the Closing Date executed in favor of the Administrative Agent, for
the benefit of the holders of the Obligations, by each of the Loan Parties.

 

26



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.

“Sponsors” shall mean Black Canyon Capital LLC and Horizon Holdings LLC,
together with their Affiliates and funds in respect of whose investments they or
their Affiliates manage.

“Subordinated Debt” shall mean Indebtedness of any Person subordinated to the
repayment of the Obligations pursuant to a written agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other material agreements governing or evidencing any Permitted
Subordinated Debt and all other material documents relating thereto.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

“SunTrust Bank” shall mean SunTrust Bank and its successors.

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

27



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.

“Tax Receivables Agreement” shall mean that certain Tax Receivables Agreement
dated as of February 5, 2014, among PubCo, the Parent and the members party
thereto.

“Tender Offer” shall mean the share repurchases by PubCo of a portion of its
outstanding Capital Stock and a portion of the Capital Stock of the Parent and
the related purchases of the Capital Stock of the Parent.

“Tender Offer Payments” shall mean all of the payments made by PubCo under the
Tender Offer and payments of all related dividends and distributions by the
Parent and Borrower in connection therewith.

“Term Loan” shall have the meaning set forth in Section 2.5.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I. The aggregate principal amount of all Lenders’ Term Loan Commitments
as of the Closing Date is $80,000,000.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

28



--------------------------------------------------------------------------------

“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Parent and its Subsidiaries during such period
in cash, but excluding any such Capital Expenditures financed with Indebtedness
permitted under Section 7.1 (for the purposes of such calculation, not to exceed
$3 million in any applicable twelve-month period) and excluding any such Capital
Expenditures that constitute reinvestment of proceeds as permitted under
Section 2.12(a).

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the respective State of the State of organization of
the Borrower and each Loan Party.

“United States” or “U.S.” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(g).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

“Working Capital” shall mean, with respect to the Parent and its Subsidiaries on
a consolidated basis at any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided, that, increases or decreases in Working Capital shall be calculated
without regard to any changes in Current Assets or Current Liabilities as a
result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (b) the effects of
purchase accounting.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3. Accounting Terms and Determination.

(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any covenant for such purpose), then the
Borrower’s compliance with such covenant shall be

 

29



--------------------------------------------------------------------------------

determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

(b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Article VI (including for purposes of
determining the Applicable Rate and any transaction that by the terms of this
Agreement requires that any financial covenant contained in Article VI be
calculated on a Pro Forma Basis) shall be made on a Pro Forma Basis with respect
to any Asset Sale, Recovery Event or Acquisition occurring during such period.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in Atlanta, Georgia,
unless otherwise indicated.

Section 1.5. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.6. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

30



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitments in effect from time to time; and (v) each Lender severally
agrees to make a Term Loan to the Borrower on the Closing Date in a principal
amount not exceeding such Lender’s Term Loan Commitment.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow if a Default or Event of Default has occurred and is
continuing.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested date
of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist of Base
Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $500,000 or a larger multiple of $100,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $100,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed eight. Promptly following the receipt of a Notice of
Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its reasonable discretion, make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitments and the aggregate Revolving Credit Exposures of all

 

31



--------------------------------------------------------------------------------

Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall not be less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
and such proceeds will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at

 

32



--------------------------------------------------------------------------------

the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single loan (each, a “Term
Loan”) to the Borrower on the Closing Date in a principal amount equal to the
Term Loan Commitment of such Lender. The Term Loans may be, from time to time,
Base Rate Loans or Eurodollar Loans or a combination thereof; provided, that on
the Closing Date all Term Loans shall be Base Rate Loans. The execution and
delivery of this Agreement by the Borrower and the satisfaction of all
conditions precedent pursuant to Section 3.1 shall be deemed to constitute the
Borrower’s request to borrow the Term Loans on the Closing Date.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

 

33



--------------------------------------------------------------------------------

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if an Event of Default has occurred and is continuing and
the Administrative Agent and the Required Lenders have determined in their sole
discretion not to permit such conversion or continuation. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable, except to the extent conditioned on a refinancing of all
or any portion of the Aggregate Revolving

 

34



--------------------------------------------------------------------------------

Commitments), the Borrower may reduce the Aggregate Revolving Commitments in
part or terminate the Aggregate Revolving Commitments in whole; provided, that
(i) any partial reduction shall apply to reduce proportionately and permanently
the Revolving Commitment of each Lender, (ii) any partial reduction pursuant to
this Section 2.8 shall be in an amount of at least $500,000 and any larger
multiple of $100,000, and (iii) no such reduction shall be permitted which would
reduce the Aggregate Revolving Commitments to an amount less than the aggregate
outstanding Revolving Credit Exposure of all Lenders. Any such reduction in the
Aggregate Revolving Commitments below the principal amount of the Swingline
Commitment and the LC Commitment shall result in a dollar-for-dollar reduction
in the Swingline Commitment and the LC Commitment.

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.

(b) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loan of
such Lender in installments payable on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement), as such amounts
shall be reduced from time to time by optional prepayments pursuant to
Section 2.11 and mandatory prepayments pursuant to Section 2.12:

 

Installment Date

   Aggregate Principal Amount  

June 30, 2015

     $1,500,000   

September 30, 2015

     $1,500,000   

December 31, 2015

     $1,500,000   

March 31, 2016

     $1,500,000   

June 30, 2016

     $2,000,000   

September 30, 2016

     $2,000,000   

December 31, 2016

     $2,000,000   

March 31, 2017

     $2,000,000   

June 30, 2017

     $2,000,000   

September 30, 2017

     $2,000,000   

December 31, 2017

     $2,000,000   

March 31, 2018

     $2,000,000   

June 30, 2018

     $2,000,000   

September 30, 2018

     $2,000,000   

December 31, 2018

     $2,000,000   

March 31, 2019

     $2,000,000   

June 30, 2019

     $2,500,000   

September 30, 2019

     $2,500,000   

December 31, 2019

     $2,500,000   

March 31, 2020

     $2,500,000   

Maturity Date

    
  Remaining outstanding
principal amount   
  

 

35



--------------------------------------------------------------------------------

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.

Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment and Term Loan Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of a Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.7,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender substantially in the form of Exhibit 2.10 (a
“Note”). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable (except to the extent conditioned on a
refinancing of all or any portion of the Loans) written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one Business
Day prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable (except to the extent conditioned on a refinancing of all or any
portion of the Loans) and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid, which
shall be in minimum amounts of $100,000 and integral multiples of $100,000 (or
in the aggregate principal amount of the Type of Loans that are prepaid). Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such

 

36



--------------------------------------------------------------------------------

Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied to the aggregate principal outstanding amount of
Revolving Borrowings at the discretion of the Borrower, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments in the order
determined by the Borrower in its sole discretion.

Section 2.12. Mandatory Prepayments.

(a) Subject to the proviso contained in this subsection (a), promptly (and in
any event, within three (3) Business Days ) after receipt by the Borrower or any
Loan Party of Net Cash Proceeds of any Asset Sale or Recovery Event, the
Borrower shall prepay the Obligations in accordance with Section 2.12(e) in an
amount equal to such Net Cash Proceeds; provided that the Borrower shall not be
required to prepay the Obligations with respect to (i) proceeds from the Asset
Sales in the ordinary course of business, (ii) proceeds from other Asset Sales
permitted under Section 7.6 (other than Section 7.6(i)) and (iii) proceeds of
any sale or disposition by the Borrower or any Loan Party of any of its assets,
or proceeds from casualty insurance policies or eminent domain, condemnation or
similar proceedings that in the case of this clause (iii) are reinvested in
assets then used or usable in the business of the Borrower and the Loan Parties
within one hundred eighty (180) days following receipt thereof or in which the
Borrower or such Loan Party has entered into a commitment to reinvest such
proceeds within one hundred eighty (180) days following receipt thereof and such
proceeds are reinvested in assets or used or usable in the business of the
Borrower and the Loan Parties within two hundred seventy (270) days following
receipt thereof; provided, further, that if such 180-day period or 270-day
period, as applicable, expires without the Borrower or such Loan Party
reinvesting all or any portion of such proceeds, promptly (and in any event
within three (3) Business Days) thereof, the Borrower or such Loan Party shall
prepay the Obligations in an amount equal the amount not used or all such Net
Cash Proceeds. Notwithstanding anything herein to the contrary, any proceeds
from any casualty insurance policies or eminent domain, condemnation or similar
proceedings that are required to be turned over to “Lessor” (as such term is
defined in the Existing Master Lease) or otherwise applied pursuant to
Article XI of the Existing Master Lease shall not be subject to this
Section 2.12.

(b) No later than the Business Day following the date of receipt by the Borrower
or any Loan Party of Net Cash Proceeds of any issuance of Indebtedness (other
than Indebtedness permitted under Section 7.1), the Borrower shall prepay the
Obligations in accordance with Section 2.12(e) in an amount equal to such Net
Cash Proceeds.

(c) Within one hundred and twenty (120) days after the end of each Fiscal Year
commencing with the Fiscal Year ending June 30, 2016, the Borrower shall prepay
the Obligations in an aggregate amount equal to (x) 50% of Consolidated Excess
Cash Flow for such Fiscal Year if the Consolidated Leverage Ratio is greater
than or equal to 2.50:1.0 as of the end of such Fiscal Year, (y) 25% of
Consolidated Excess Cash Flow for such Fiscal Year if the Consolidated Leverage
Ratio is less than 2.50:1.0 but greater than or equal to 1.50:1.0 as of the end
of such Fiscal Year and (z) 0% of Consolidated Excess Cash Flow for such Fiscal
Year if the Consolidated Leverage Ratio is less than 1.50:1.0 as of the end of
such Fiscal Year, in each case minus the aggregate amount of any voluntary
prepayments of the Term Loans during such Fiscal Year.

 

37



--------------------------------------------------------------------------------

(d) On or before June 1, 2015, the Borrower shall prepay the Term Loans by an
amount equal to that portion of the principal amount of the Term Loans not used
to either (x) refinance the Existing Credit Agreement and pay fees and expenses
in connection therewith or (y) fund the Tender Offer and pay fees and expenses
in connection therewith.

(e) Any prepayments made by the Borrower pursuant to Sections 2.12(a), (b),
(c) or (d) above shall be applied as follows: first, to Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective Pro Rata Shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective Pro Rata Shares of such interest and fees; fourth, to the principal
balance of the Term Loans, until the same shall have been paid in full, pro rata
to the Lenders based on their Pro Rata Shares of the Term Loans, and applied pro
rata to the principal installments of the Term Loans; fifth, to the principal
balance of the Swing Line Loans, until the same shall have been paid in full, to
the Swingline Lender, sixth, to the principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments and seventh, to Cash Collateralize the
Letters of Credit in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses fifth through seventh above, unless a Default or an Event of
Default has occurred and is continuing and the Required Revolving Lenders so
request.

(f) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof. If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, the
Borrower shall Cash Collateralize its reimbursement obligations with respect to
all Letters of Credit in an amount equal to such excess plus any accrued and
unpaid fees thereon.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal

 

38



--------------------------------------------------------------------------------

to 200 basis points above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for Base Rate
Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Margin with respect to Commitment Fees on the daily amount of the
unused Revolving Commitment of such Lender during the Availability Period. For
purposes of computing the Commitment Fee with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a facing fee, which shall
accrue at a rate equal to 0.25% on the average daily amount of the LC Exposure
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.

 

39



--------------------------------------------------------------------------------

(d) The Borrower shall pay on the Closing Date to the Administrative Agent and
its affiliates all fees in the Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided further, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank. The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection
(f).

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall

 

40



--------------------------------------------------------------------------------

notify the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligations of the Lenders to make Eurodollar
Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement. Unless the Borrower notifies the Administrative Agent at
least one (1) Business Day before the date of any Eurodollar Borrowing for which
a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow, continue or convert to a
Eurodollar Borrowing on such date, then such Revolving Borrowing shall be made
as, continued as or converted into a Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(c) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten (10) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

41



--------------------------------------------------------------------------------

(d) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of the Parent Company of such Lender
or Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of the Parent Company of such Lender
or Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank for
any such reduction suffered.

(e) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.

(f) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise or such increased costs or reductions and the Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to shall be extended to include the period of retroactive effect
thereof).

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within ten (10) days after written demand from such Lender, for any loss, cost
or expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (A) the amount of interest that would have
accrued on the principal amount of such Eurodollar Loan if such event had not
occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Loan)
over (B) the amount of interest that would accrue on the principal amount of
such Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on
the date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

42



--------------------------------------------------------------------------------

Section 2.20. Taxes.

(a) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable Law” includes FATCA. For purposes of subsection
(g) of this Section 2.20, the term “Lender” also includes any successor
Administrative Agent.

(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes(including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability and the calculation thereof delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.4(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20(e), such Loan Party shall
deliver to the

 

43



--------------------------------------------------------------------------------

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and duly executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits”, “other
income” or other applicable article of such tax treaty;

(2) properly completed and duly executed originals of IRS Form W-8ECI,

 

44



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership for U.S.
federal income tax purposes and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

45



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party incurred in
connection with such refund and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 11.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their

 

46



--------------------------------------------------------------------------------

respective pro rata shares of such interest and fees; and fourth, to the payment
of principal of the Loans and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement,

 

47



--------------------------------------------------------------------------------

third to the payment of interest due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such interest then due and payable to them, fourth to the payment of fees then
due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably among them in accordance with the amounts of such fees then due and
payable to them, fifth to pay principal and unreimbursed LC Disbursements then
due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders, and seventh to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower or any Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $5,000; and (iii) the Borrower may not request
any Letter of Credit, if, after giving effect to such issuance (A) the aggregate
LC Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitments. Each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
5:00 p.m. the Business Day immediately preceding the date

 

48



--------------------------------------------------------------------------------

the Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 2:00 p.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 

49



--------------------------------------------------------------------------------

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence and
during the continuation of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 8.1. Such deposit shall be held by the
Administrative Agent as Cash Collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this paragraph. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and to
the extent so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, with the consent of the Required Lenders, be
applied to satisfy other obligations of the Borrower under this Agreement and
the other Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence and continuance of an Event of Default, such cash collateral so
posted (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

50



--------------------------------------------------------------------------------

(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable Laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform

 

51



--------------------------------------------------------------------------------

Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) So long as no Default or Event of Default has occurred and is continuing and
the Borrower would be in pro forma compliance with the financial covenants set
forth in Article VI after giving effect thereto, from time to time after the
Closing Date, Borrower may, upon at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Revolving Commitments or to establish
one or more new additional term loans (each, an “Incremental Term Loan”) by an
amount not to exceed $50,000,000 (the amount of any such increase or the
principal amount of any such Incremental Term Loan, the “Additional Commitment
Amount”) and in a minimum amount of at least $3,000,000 or a larger multiple of
$1,000,000. With respect to any increase in the Aggregate Revolving Commitments
or any Incremental Term Loans, each Lender shall have the right for a period of
15 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment or
provide Incremental Term Loans by a principal amount equal to its Pro Rata Share
of the Additional Commitment Amount. With respect to any Incremental Term Loan,
(x) the final maturity date shall be no earlier than the latest Maturity Date
for any then existing Term Loan, (y) the weighted average life to maturity of
such Incremental Term Loan shall not be shorter than the weighted average life
to maturity of any then existing Term Loan and (z) the Applicable Margin for the
Incremental Term Loan shall not be more than 75 basis points (0.75%) more than
the Applicable Margin with respect to any then existing Term Loan, unless the
Applicable Margin for any then existing Term Loan is increased to the Applicable
Margin for the Incremental Term Loan minus 75 basis points (0.75%). No Lender
(or any successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents or provide any Incremental Term Loan Commitment, and any decision by a
Lender to increase its Revolving Commitment or provide any Incremental Term Loan
Commitment shall be made in its sole discretion independently from any other
Lender. If any Lender shall fail to notify the Borrower and the Administrative
Agent in writing about whether it will increase its Revolving Commitment or
provide any Incremental Term Loan Commitment within fifteen (15) days after
receipt of such notice, such Lender shall be deemed to have declined to increase
its Revolving Commitment or provide any Incremental Term Loan Commitment.

(b) If any Lender shall not elect to increase its Revolving Commitment or to
provide any Incremental Term Loan Commitment pursuant to subsection (a) of this
Section 2.23, the Borrower may designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Revolving Commitment and/or provide an Incremental Term
Loan Commitment, as applicable, and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
any new bank or financial institution must be reasonably acceptable to the
Administrative Agent, which acceptance will not be unreasonably withheld or
delayed. The sum of the increases in the Revolving Commitments and/or the
principal amount of Incremental Term Loans of the existing Lenders pursuant to
this subsection (b) plus the Revolving Commitments and/or the principal amount
of Incremental Term Loans of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.

 

52



--------------------------------------------------------------------------------

(c) An increase in the aggregate amount of the Revolving Commitments or the
establishment of any Incremental Term Loan pursuant to this Section 2.23 shall
become effective upon the receipt by the Administrative Agent of a supplement or
joinder in form and substance reasonably satisfactory to the Administrative
Agent executed by the Borrower, by each Additional Lender and by each other
Lender providing an increased Revolving Commitment or Incremental Term Loan
Commitment, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof and such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the increase in the Revolving Commitments and/or Incremental Term Loan and such
opinions of counsel for the Borrower with respect thereto as the Administrative
Agent may reasonably request.

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Commitments shall automatically be increased by the amount of the
Commitments added through such supplement or joinder and Schedule I shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition of such Commitments.

(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 that is not pro rata among all Lenders, (x) within
five (5) Business Days, in the case of any Base Rate Loans then outstanding, and
at the end of the then current Interest Period with respect thereto, in the case
of any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans
in their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
such designation or assignment.

Section 2.25. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 2.16 or 2.17,
(d) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.2(b) but requires
unanimous consent of all the Lenders or all the Lenders directly affected
thereby (as applicable) or (e) if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to

 

53



--------------------------------------------------------------------------------

assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable Law and (v) in
the case of any such assignment resulting from a Non-Consenting Lender’s failure
to consent to a proposed change, waiver, discharge or termination with respect
to any Loan Document, the applicable assignee consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Acceptance shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.26. Reallocation and Cash Collateralization of Defaulting Lender
Commitment.

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (i) for any reason the Borrower will, not later than two
(2) Business Days after demand by the Administrative Agent (at the direction of
the Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Defaulting Lender to the Issuing Bank or Swingline Lender in
respect of such LC Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and Swingline Exposure of such Defaulting Lender, (B) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements

 

54



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. This Agreement and the obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder shall be effective upon
satisfaction or waiver of the following conditions precedent in each case in
form and substance reasonably satisfactory to the Administrative Agent and each
Lender:

(a) Loan Documents. Receipt by the Administrative Agent of a counterpart of this
Agreement and the other Loan Documents signed by or on behalf of each party
hereto or thereto or written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of such signed
signature page) that such party has signed a counterpart of this Agreement and
the other Loan Documents to which such party is a party.

(b) Organizational Documents; Resolutions and Certificates. Receipt by the
Administrative Agent of:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of such Loan Party’s Organizational Documents
and resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and

(ii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of

 

55



--------------------------------------------------------------------------------

each Loan Party, together with certificates of good standing or existence, as
may be available from the Secretary of State of the jurisdiction of organization
of such Loan Party and California and Tennessee.

(c) Opinions of Counsel. Favorable written opinions of counsel to the Loan
Parties addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein in form and substance
reasonably satisfactory to the Administrative Agent.

(d) Officer’s Closing Certificate. A certificate, dated the Closing Date and
signed by a Responsible Officer (the “Closing Certificate”), certifying that
after giving effect to the funding of the Term Loans on the Closing Date (i) the
conditions specified in Sections 3.2(a), (b) and (c) are satisfied as of the
Closing Date, (ii) the Borrower has full availability under the Revolving
Commitments and (iii) the Consolidated Leverage Ratio does not exceed 1.85 to
1.00.

(e) Sources and Uses. A duly executed funds disbursement agreement, together
with a report setting forth the sources and uses of the proceeds hereof.

(f) Required Consents and Approvals. The Loan Parties shall have received all
consents (including Hart-Scott-Rodino clearance and other necessary governmental
consents, if applicable), approvals, authorizations, registrations and filings
and orders required or advisable to be made or obtained under any applicable
Law, the Organizational Documents of any Loan Party or by any Contractual
Obligation of any Loan Party, in connection with the execution, delivery,
performance, validity and enforceability of the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect in all
material respects and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.

(g) Solvency. A certificate, dated the Closing Date and signed by the chief
financial officer or treasurer of each Loan Party, confirming that each Loan
Party is Solvent before and after giving effect to the funding of the Term Loans
and any Revolving Loans on the Closing Date and the consummation of the other
transactions contemplated herein.

(h) Insurance. Certificates of insurance issued on behalf of insurers of the
Loan Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties.

(i) Collateral Access Agreements. To the extent not previously received, receipt
by the Administrative Agent of Collateral Access Agreements with respect to
(i) the Master Lease Agreement and (ii) the lease agreement for that certain
property located at 155 Natalie Boulevard, Loudon, Tennessee, 37774.

(j) Personal Property Collateral.

(i) Searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party and each other jurisdiction where each Loan Party owns real
property;

 

56



--------------------------------------------------------------------------------

(ii) Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

(iii) To the extent not previously delivered, all certificates evidencing any
certificated Capital Stock pledged to the Administrative Agent pursuant to any
pledge agreement, together with duly executed in blank, undated stock powers
attached thereto (unless, with respect to the pledged Capital Stock of any
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person);

(iv) Searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices; and

(v) Duly executed notices of grant of security interest in the form required by
any security agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property owned by the Loan Parties
(if and to the extent perfection may be achieved in the United States Patent and
Trademark Office or the United States Copyright Office by such filings).

(k) Patriot Act; Anti-Money Laundering Laws. Provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

(l) Financial Statements. The Administrative Agent shall have received (i) the
Audited Financial Statements and (ii) the Interim Financial Statements.

(m) Material Indebtedness. To the extent not previously delivered, copies of all
agreements, indentures or notes governing the terms of any Material
Indebtedness.

(n) Tender Offer. The Administrative Agent shall have received satisfactory
evidence that the Parent and PubCo have commenced the Tender Offer.

(o) Fees and Expenses. The Administrative Agent shall have received payment of
all fees, expenses and other amounts due and payable on or prior to the Closing
Date, including without limitation reimbursement or payment of all reasonable
and documented out-of-pocket expenses of the Administrative Agent and the
Arranger (including reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Arranger.

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

57



--------------------------------------------------------------------------------

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects, on and as of the date
of such Borrowing or the date of issuance, amendment, extension or renewal of
such Letter of Credit, in each case before and after giving effect thereto)
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(c) since June 30, 2014, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Borrowing;

(e) if a request is made by the Borrower for the issuance of a Letter of Credit,
the Administrative Agent shall have received such other documents, certificates
or information as the Administrative Agent or the Required Lenders may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or Required Lenders; provided that any such additional
documents, certificates or information may be required only if the circumstances
reasonably support such request by the Administrative Agent or Required Lenders,
as applicable; and

(f) if any Revolving Lender is a Defaulting Lender at the time of any request by
the Borrower of a Borrowing of a Swingline Loan or the issuance, amendment,
renewal or extension of a Letter of Credit, as applicable, set forth in this
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit and the Swingline Lender will not be required to make any
Swingline Loans, unless they are satisfied that 100% of the related LC Exposure
and Swingline Exposure is fully covered or eliminated pursuant to Section 2.26.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
in all respects to the Administrative Agent.

Section 3.4. Termination of Existing Credit Facility. Upon this Agreement
becoming effective, the Existing Credit Agreement shall automatically terminate
(other than those provisions that by their terms survive termination of the
Existing Credit Agreement), all commitments of the lenders

 

58



--------------------------------------------------------------------------------

thereunder to fund additional advances shall terminate automatically, and all
amounts outstanding thereunder, together with all accrued and unpaid interest,
fees and other amounts shall be automatically paid in full by the initial
Borrowing hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of the Loan Parties (i) are
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) have all requisite corporate, partnership or limited
liability company power and authority to carry on their respective business as
now conducted, and (iii) are duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law applicable to the Borrower or any of
the Loan Parties or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any Contractual Obligation of
the Borrower or any of the Loan Parties or any of their respective assets, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of the Loan Parties, except Liens (if any) created under the
Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to the
Administrative Agent and each Lender (a) the Audited Financial Statements and
(b) the Interim Financial Statements. Such financial statements fairly present
in all material respects the consolidated financial condition of the Borrower
and the Loan Parties as of such dates and the consolidated results of operations
for such periods in conformity with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii). Since June 30, 2014, there have been no
changes with respect to the Borrower and the Loan Parties which have had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the Loan
Parties (i) that could reasonably be expected

 

59



--------------------------------------------------------------------------------

to have, either individually or in the aggregate, a Material Adverse Effect, or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.

(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of the Loan Parties (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability, or (iv) knows of any basis for any Environmental
Liability, except, in the case of clauses (i) through (iv) that could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each of the
Loan Parties is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of the
Loan Parties is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8. Taxes. The Borrower and the Loan Parties and each other Affiliate
for whose taxes the Borrower or any of the Loan Parties could reasonably become
liable have timely filed or caused to be filed all Federal income tax returns
and all other material tax returns that are required to be filed by them, and
have paid all federal and other material taxes shown to be due and payable on
such returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such Loan
Party, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and the Loan Parties in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing- or
“carrying” any -margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of the
Loan Parties is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.

Section 4.10. ERISA. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including, without limitation, the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, (ii) each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code either has a remaining
period of time to apply for or has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code or is comprised of a master or
prototype plan that has received a favorable opinion

 

60



--------------------------------------------------------------------------------

letter from the Internal Revenue Service, and nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, nothing has occurred that would
adversely affect the issuance of a favorable determination letter or otherwise
adversely affect such qualification), (iii) no ERISA Event has occurred or is
reasonably expected to occur, (iv) there exists no Unfunded Pension Liability
with respect to any Plan, (v) as of the date hereof, none of the Borrower, any
of the Loan Parties or any ERISA Affiliate is making or accruing an obligation
to make contributions to any Multiemployer Plan, (vi) there are no actions,
suits or claims pending against or involving a Plan (other than routine claims
for benefits) or, to the knowledge of the Borrower or any of the Loan Parties,
threatened, which would reasonably be expected to be asserted successfully
against any Plan, (vii) the Borrower, each of the Loan Parties and each ERISA
Affiliate have made all contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, by
the terms of such Plan or Multiemployer Plan, respectively, or by any contract
or agreement requiring contributions to a Plan or Multiemployer Plan, (viii) no
Plan which is subject to Section 412 of the Code or Section 302 of ERISA has
applied for or received an extension of any amortization period within the
meaning of Section 412 of the Code or Section 303 of ERISA, (ix) none of the
Borrower, any of the Loan Parties or any ERISA Affiliate have ceased operations
at a facility so as to become subject to the provisions of Section 4068(a) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any Plan
subject to Section 4064(a) of ERISA to which it made contributions, (x) each
Non-U.S. Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (xi) all contributions required to be made with respect
to a Non-U.S. Plan have been timely made and (xii) the present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan
that is required to be funded, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Non-U.S. Plan allocable to
such benefit liabilities.

Section 4.11. Ownership of Property; Insurance.

(a) Each of the Borrower and the Loan Parties has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any of the
Loan Parties after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and the Loan Parties are valid and
subsisting and are in full force.

(b) Each of the Borrower and the Loan Parties owns, or is licensed or otherwise
has the right to use, all of its or such Loan Parties patents, trademarks,
service marks, trade names, copyrights and other intellectual property, and the
use thereof by the Borrower and the Loan Parties does not infringe on the rights
of any other Person, except to the extent that could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

(c) The properties of the Borrower and the Loan Parties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Loan Party
operates.

 

61



--------------------------------------------------------------------------------

(d) As of the Closing Date, (i) all Real Estate owned in fee by the Borrower and
the Loan Parties and (ii) Real Estate leased by the Borrower and the Loan
Parties, in each case, is depicted on Schedule 4.11(d).

Section 4.12. Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders as of the Closing Date all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of the Loan Parties
is subject, and all other matters known to any of them, that, in any such case,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
reports (including, without limitation, all reports that the Borrower is
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent and the Lenders in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished), taken as a whole, as of the Closing Date contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of the Loan Parties,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of the Loan Parties, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of the Loan Parties, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, except in any such case, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. All payments
due from the Borrower or any of the Loan Parties pursuant to the provisions of
any collective bargaining agreement have been paid or accrued as a liability on
the books of the Borrower or any of the Loan Parties, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries. The Closing Certificate sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, each Loan Party
is Solvent.

Section 4.16. Deposit and Disbursement Accounts. The Closing Certificate lists,
as of the Closing Date, all banks and other financial institutions at which any
Loan Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts, and correctly identifies the
name, address and telephone number of each financial institution, the name in
which the account is held, the type of the account, and the complete account
number therefor.

Section 4.17. Collateral Documents. The Collateral Documents are effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral (as defined
therein), and when UCC financing statements are filed in the appropriate
offices, such shall constitute a fully perfected Lien (to the extent that such
Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2.
When the certificates evidencing all Capital Stock pledged pursuant to the
applicable Collateral Documents are delivered to the Administrative Agent, for

 

62



--------------------------------------------------------------------------------

the benefit of the Lenders, together with appropriate stock powers or other
similar instruments of transfer duly executed in blank, the Liens in such
Capital Stock shall be fully perfected first priority security interests,
perfected by “control” as defined in the UCC.

Section 4.18. Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and the Loan Parties are described on Schedule 4.18,
and each such Material Agreement is in full force and effect in all material
respects. As of the Closing Date, the Borrower does not have any knowledge of
any pending amendments or threatened termination of any of the Material
Agreements. As of the Closing Date, the Borrower has delivered to Administrative
Agent a true, complete and correct copy of each Material Agreement (including
all schedules, exhibits, amendments, supplements, modifications, assignments and
all other documents delivered pursuant thereto or in connection therewith).

Section 4.19. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Parent, the Borrower, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent, the Borrower,
their Subsidiaries and their respective directors, officers and employees and to
the knowledge of the Borrower its agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. None of (a) the Parent, the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Parent, the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. No Borrowing
or Letter of Credit, use of proceeds or other transactions will violate
Anti-Corruption Laws or applicable Sanctions.

Section 4.20. Patriot Act. Each Loan Party is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.21. Fiscal Year. The Loan Parties have the same Fiscal Year.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (and the Administrative Agent will deliver
to each Lender:

 

63



--------------------------------------------------------------------------------

(a) within one hundred twenty (120) days after the end of each Fiscal Year of
the Loan Parties, (i) a copy of the annual audited report for such Fiscal Year
for the Parent and its Subsidiaries, containing a consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Parent and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, (ii) a copy of the annual audited report for such
Fiscal Year for PubCo and its Subsidiaries, containing a consolidated balance
sheet of PubCo and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of PubCo and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by McGladrey LLP
or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of PubCo and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards, and (iii) a reconciliation of the financial
statements referred to in clause (i) above to the financial statements referred
to in clause (ii) above;

(b) within forty-five (45) days after the end of each Fiscal Quarter of the Loan
Parties, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Parent and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, (other than the financial statements
for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to
subsection (b) of this Section), a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, and (iii) specifying any change in the identity of the Loan Parties
as of the end of such Fiscal Year or Fiscal Quarter from the Loan Parties
identified to the Administrative Agent and the Lenders on the Closing Date or as
of the most recent Fiscal Year or Fiscal Quarter, as the case may be, and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the mostly recently delivered audited consolidated financial
statements of the Borrower and the Loan Parties to the extent that such change
has an effect on the financial statements accompanying such Compliance
Certificate;

(d) concurrently with the delivery of the financial statements referred to in
subsection (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default under Article VI hereof (which certificate may be limited to the
extent required by accounting rules or guidelines);

 

64



--------------------------------------------------------------------------------

(e) within thirty (30) days after the end of each Fiscal Year, forecasts and a
pro forma budget for the succeeding Fiscal Year, containing an income statement,
balance sheet and statement of cash flow;

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any of the Loan Parties as the Administrative Agent and the Lenders,
through the Administrative Agent, may reasonably request.

Documents required to be delivered pursuant to Section 5.1(a)(ii) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on a publicly available
website maintained by or on behalf of the SEC for access to documents filed in
the EDGAR database (the “EDGAR Website”).

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will furnish to each Lender)
prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any of the Loan
Parties which could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any event or any other development by which the Borrower
or any of the Loan Parties (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(d) promptly and in any event within fifteen (15) days after the Borrower or any
of the Loan Parties knows or has reason to know that any ERISA Event has
occurred that could result in liability to the Borrower or any of the Loan
Parties, a certificate of the chief financial officer of the Borrower describing
such ERISA Event and the action, if any, proposed to be taken with respect to
such ERISA Event and a copy of any notice filed with the PBGC or the IRS
pertaining to any ERISA Event and any notices received by the Borrower, such
Loan Party or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto;

(e) the occurrence of any event of default, or the receipt by the Borrower or
any of the Loan Parties of any written notice of an alleged default or event of
default, with respect to any Material Indebtedness of the Borrower or any of the
Loan Parties;

(f) any material amendment or modification to any Material Agreement (together
with a copy thereof), and prompt notice of any termination, expiration or loss
of any Material Agreement that, in each case, individually or in the aggregate,
could reasonably be expected to result in a reduction in revenue or Consolidated
EBITDA of ten percent (10%) or more on a consolidated basis from the prior
Fiscal Year; and

 

65



--------------------------------------------------------------------------------

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Section 5.3. Additional Deliverables. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will furnish to each Lender)
the following:

(a) promptly and in any event at least twenty (20) days prior thereto (or such
shorter period of time acceptable to the Administrative Agent), notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral with a
value in excess of $1,000,000 owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number, or (v) in any Loan Party’s
jurisdiction of organization; and

(b) as soon as available and in any event within thirty (30) days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for the Borrower or any of the Loan Parties after the Closing Date on any Real
Estate subsequently owned by the Loan Parties.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.4. Existence; Conduct of Business. The Borrower will, and will cause
each of the Loan Parties to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3 or the sale or other
disposition of assets permitted under Section 7.6.

Section 5.5. Compliance with Laws, Etc. The Borrower will, and will cause each
of the Loan Parties to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.6. Payment of Obligations. The Borrower will, and will cause each of
the Loan Parties to, pay and discharge at or before maturity all of its material
obligations and liabilities (including, without limitation, all federal and
other material taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.7. Books and Records. The Borrower will, and will cause each of the
Loan Parties to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP in all material
respects.

 

66



--------------------------------------------------------------------------------

Section 5.8. Visitation, Inspection, Etc. The Borrower will, and will cause each
of the Loan Parties to, permit any representative of the Administrative Agent or
any Lender, upon reasonable request, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, during normal business hours
and as often as Administrative Agent or such Lender may reasonably request after
reasonable prior notice to the Borrower; provided that if an Event of Default
has occurred and is continuing, no prior notice shall be required; provided,
further, if no Event of Default has occurred and is continuing, the Borrower
shall only be responsible for reimbursing costs and expenses incurred pursuant
to this Section 5.8 no more than (1) time per Fiscal Year.

Section 5.9. Maintenance of Properties; Insurance. The Borrower will, and will
cause each the Loan Parties to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, (b) maintain with financially sound and reputable insurance
companies which are not Affiliates of the Borrower (i) insurance with respect to
its properties and business, and the properties and business of the Loan
Parties, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required to be maintained pursuant to the
Collateral Documents, and will, upon request of the Administrative Agent at
reasonable intervals a certificate of a Responsible Officer setting forth the
nature and extent of all insurance maintained by the Borrower and the Loan
Parties in accordance with this Section, and (c) at all times shall name the
Administrative Agent as additional insured on all liability policies of the
Borrower and the Loan Parties and as loss payee (pursuant to a loss payee
endorsement reasonably approved by the Administrative Agent) on all casualty and
property insurance policies of the Borrower and the Loan Parties.

Section 5.10. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loan: (a) to finance the Tender Offer and (b) to cause all
indebtedness owed under the Existing Credit Agreement to be repaid in full and
to cause all existing Liens (other than Permitted Liens) to be released. The
Borrower will use the proceeds of the Revolving Loans to finance Capital
Expenditures, Permitted Acquisitions, working capital needs, and for other
general corporate purposes of the Borrower and the Loan Parties. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulation T, Regulation U or
Regulation X. All Letters of Credit will be used for general corporate purposes.

No portion of the proceeds of any Borrowing or Letter of Credit will be used,
directly or, to the knowledge of a Responsible Officer of the Borrower,
indirectly, (i) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or any other Person acting in an official capacity in violation of
Anti-Corruption Laws in any material respect, or (ii)(A) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (B) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.

Section 5.11. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or preceding for the taking of any material portion of any Collateral
under power of eminent domain or by condemnation or similar proceeding and
(b) will ensure that the net cash proceeds of any such event (whether in the
form of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

Section 5.12. Cash Management. The Borrower shall, and shall cause the Loan
Parties to:

 

67



--------------------------------------------------------------------------------

(a) except for Excluded Accounts, maintain all cash management and treasury
business with the Administrative Agent, including, without limitation, all
deposit accounts, disbursement accounts, investment accounts and lockbox
accounts (each such deposit account, disbursement account, investment account
and lockbox account, a “Depository Account”); each Depository Account shall be a
cash collateral account, with all cash, checks and other similar items of
payment in such account securing payment of the Obligations, and, except for the
Excluded Accounts, in which the Borrower and any Loan Party shall have granted a
first priority Lien to the Administrative Agent, for the benefit of the holders
of the Obligations, subject to Liens permitted under Section 7.2 hereof,
perfected either automatically or under the UCC;

(b) deposit promptly, and in any event no later than ten (10) Business Days
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all accounts and other Collateral into a Depository Account; and

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Administrative Agent, the Borrower will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance reasonably satisfactory to the Administrative
Agent.

Section 5.13. Additional Subsidiaries and Collateral.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent thereof and
(y) within thirty (30) days after such Person becomes a Domestic Subsidiary, the
Borrower shall cause such Domestic Subsidiary (i) to become a new Guarantor and
to grant Liens in favor of the Administrative Agent in all of its personal
property by executing and delivering to the Administrative Agent a Joinder
Agreement substantially in the form of Exhibit 5.13 or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, and authorizing
and delivering, at the request of the Administrative Agent, such UCC financing
statements or similar instruments required by the Administrative Agent to
perfect the Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, and granted under any of the Loan Documents,
provided that no Domestic Subsidiary that is a CFC Holdco shall be required to
become a Guarantor hereunder or grant Liens or otherwise pledge any of its
assets as Collateral hereunder or under any other Loan Document.

(b) to grant Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, in all fee ownership interests in Real Estate with a
value in excess of $5,000,000 per individual property by executing and
delivering to the Administrative Agent such Real Estate Documents as the
Administrative Agent shall reasonably require, and (iii) to deliver all such
other documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to
Section 3.1 if such Subsidiary had been a Loan Party on the Closing Date or that
such Subsidiary would be required to deliver pursuant to Section 5.13 with
respect to any Real Estate with a value in excess of $5,000,000 per individual
property. In addition, within thirty (30) days after the date any Person becomes
a Domestic Subsidiary, the Borrower shall, or shall cause the applicable Loan
Party to (i) pledge all of the Capital Stock of such Domestic Subsidiary to the
Administrative Agent, for the benefit of the holders of the Obligations, as
security for the Obligations by executing and delivering such documentation as
reasonably

 

68



--------------------------------------------------------------------------------

required by Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent, provided that the pledge of the Capital Stock of a
Domestic Subsidiary that is a CFC Holdco shall be limited to 65% of the issued
and outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of such Domestic Subsidiary, and (ii) to the extent
certificated, deliver the original certificates evidencing such pledged Capital
Stock to the Administrative Agent, for the benefit of the holders of the
Obligations, together with appropriate powers executed in blank.

(c) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent thereof, and
(y) to the extent such Foreign Subsidiary is owned directly by any Loan Party,
within sixty (60) days after such Person becomes a Foreign Subsidiary or, if the
Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit, the Borrower shall, or shall cause the applicable Loan Party to
(i) pledge all of the Capital Stock of such Foreign Subsidiary (provided that,
the pledge of the voting Capital Stock of any such Foreign Subsidiary that is a
CFC shall be limited to 65% of the issued and outstanding voting Capital Stock
of such Foreign Subsidiary) to the Administrative Agent, for the benefit of the
holders of the Obligations, as security for the Obligations pursuant to a pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent, (ii) to the extent certificated, deliver the original certificates
evidencing such pledged Capital Stock to the Administrative Agent, together with
appropriate powers executed in blank and (iii) deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches and legal opinions) and to take all such
other actions as the Administrative Agent may reasonably request.

(d) No Foreign Subsidiary shall be required to become a Guarantor or grant any
Lien or otherwise pledge any of its assets as Collateral pursuant to
Section 5.13(a) or under any other Loan Document.

(e) The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC financing statements, or
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.2. All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Loan Party,
and shall be taken to the reasonable satisfaction of the Administrative Agent.

Section 5.14. Additional Real Estate; Leased Locations.

(a) To the extent otherwise permitted hereunder, if any Loan Party proposes to
acquire a fee ownership interest in Real Estate after the Closing with a value
in excess of $5,000,000 per individual property, it shall at the time of such
acquisition provide to the Administrative Agent all Real Estate Documents
reasonably requested by the Administrative Agent granting the Administrative
Agent, for the benefit of the holders of the Obligations, a first priority Lien
on such Real Estate (subject to Permitted Encumbrances), together with all
environmental audits and reports, title insurance policies, real property
surveys (if requested), flood zone reports, evidence of compliance with zoning
and building laws, environmental indemnities, legal opinions, supplemental
casualty and flood insurance and other documents, instruments and agreements
reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(b) To the extent otherwise permitted hereunder, if any Loan Party proposes to
lease any Real Estate and maintain Collateral thereon in excess of $5,000,000
per individual property, it shall provide to the Administrative Agent a copy of
such lease and a Collateral Access Agreement from the landlord of such leased
property or the bailee with respect to any warehouse or other location where
such books, records or Collateral will be stored or located, which agreement or
letter shall be reasonably satisfactory in form and substance to the
Administrative Agent; provided that if such Loan Party is unable to deliver any
such Collateral Access Agreement after using its commercially reasonable efforts
to do so, the Administrative Agent may waive the foregoing requirement in its
reasonable discretion.

Section 5.15. Further Assurances. The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.

Section 5.16. Interest Rate Protection. As promptly as practicable, and in any
event commencing within 90 days after the Closing Date, the Borrower will
maintain in effect at all times one or more Hedging Transactions on such terms
and with such parties as shall be reasonably satisfactory to the Administrative
Agent, the effect of which shall be to fix or limit the interest cost to the
Borrower with respect to at least 50% of all floating rate Indebtedness
constituting Term Loans (as reduced by the scheduled amortization thereof) of
the Borrower and the Subsidiaries.

Section 5.17. Post-Closing Obligations. Within 45 days of the Closing Date, or
such later date as agreed by the Administrative Agent in its reasonable
discretion, the Administrative Agent shall have received an endorsement naming
the Administrative Agent as loss payee on all casualty and property insurance
policies of the Borrower and the Loan Parties.

ARTICLE VI

FINANCIAL COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding:

Section 6.1. Consolidated Fixed Charge Coverage Ratio. The Parent and its
Subsidiaries on a consolidated basis will maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending on June 30, 2015, a
Consolidated Fixed Charge Coverage Ratio of not less than 1.25:1.00.

 

70



--------------------------------------------------------------------------------

Section 6.2. Consolidated Leverage Ratio. The Parent and its Subsidiaries on a
consolidated basis will maintain, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending on June 30, 2015, a Consolidated
Leverage Ratio of not greater than:

 

Fiscal Quarter

   Consolidated Leverage Ratio  

Each Fiscal Quarter ending prior to June 30, 2017

     2.50:1.0   

Each Fiscal Quarter ending on or after June 30, 2017

     2.00:1.0   

ARTICLE VII

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted), or any Letter of Credit shall
remain outstanding:

Section 7.1. Indebtedness. The Borrower will not, and will not permit any of the
Loan Parties to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrower and the Loan Parties existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(c) Indebtedness of the Borrower owing to any Loan Party and of any Loan Party
owing to the Borrower or any other Loan Party;

(d) Guarantees by the Borrower of Indebtedness of any Loan Party and by any Loan
Party of Indebtedness of the Borrower or any other Loan Party;

(e) Permitted Subordinated Debt;

(f) Hedging Obligations permitted by Section 7.10;

(g) Purchase money indebtedness or Capital Lease Obligations of the Borrower and
the Loan Parties (including any Person that becomes a Loan Party after the date
of this Agreement) in an aggregate principal amount not to exceed $3,000,000 of
new Indebtedness in any one Fiscal Year, and not to exceed $8,000,000 in the
aggregate at any time outstanding;

(h) Earn-outs, indemnification obligations, purchase price adjustments,
non-compete obligations and similar adjustments in respect of Permitted
Acquisitions or other asset sales permitted hereunder;

 

71



--------------------------------------------------------------------------------

(i) Indebtedness of the Loan Parties with respect to surety, appeal, indemnity,
performance or other similar bonds in the ordinary course of business (including
surety or similar bonds issued in connection with the stay of a proceeding of
the type described in Section 8.1 (1));

(j) Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is promptly
extinguished;

(l) Indebtedness arising in connection with endorsement of instruments or other
payment items for deposit in the ordinary course of business;

(m) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business; provided that such Indebtedness does not remain outstanding
for more than five (5) consecutive Business Days;

(n) Indebtedness owed to any Person providing property, casualty, liability or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the period in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during the period covered by the insurance (not to exceed one year of premiums
for any single insurance policy);

(o) Indebtedness of a Subsidiary acquired after the Closing Date or an entity
merged into or consolidated or amalgamated with the Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement; provided the aggregate principal
amount of Indebtedness incurred pursuant to this clause (p) does not exceed
$2,000,000 at any time outstanding;

(p) Indebtedness permitted under Section 7.4; and

(q) other unsecured Indebtedness in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding.

Section 7.2. Liens. The Borrower will not, and will not permit any of the Loan
Parties to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except any of the foregoing
(each a “Permitted Encumbrance”):

(a) Liens securing the Obligations;

 

72



--------------------------------------------------------------------------------

(b) Liens listed in Schedule 7.2 and existing on the date of this Agreement and
any replacement Liens (covering the same or a lesser scope of Collateral) in
respect of replacement Indebtedness permitted under Section 7.1;

(c) purchase money Liens and Liens in respect of Capital Lease Obligations or on
acquired Indebtedness permitted by Section 7.1(g);

(d) Liens imposed by law for taxes or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(e) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not more than forty-five (45) days past due or which are being contested in good
faith by appropriate proceedings and provided that, if delinquent for more than
forty-five (45) days, adequate reserves have been set aside with respect thereto
in accordance with GAAP;

(f) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(g) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums;

(h) deposits to secure the performance of bids, tenders, trade contracts,
governmental contracts, leases, statutory obligations, surety, stay, customs and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(i) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(j) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any of the Loan Parties maintains
deposits in the ordinary course of business;

(k) leases, subleases or licenses granted to others (in the ordinary course of
business consistent with past practices) and associated negative pledges not
interfering in any material respect with the ordinary conduct of the business or
operations of any Loan Party;

(l) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(m) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and the Loan Parties taken as a whole; and

 

73



--------------------------------------------------------------------------------

(n) Liens on the Real Estate subject to any of the Real Estate Documents
identified in any applicable ALTA title policy received by the Administrative
Agent (in form and substance reasonably satisfactory to the Administrative
Agent) relating to such Real Estate;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower in the
ordinary course of business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers of the Borrower and its
Subsidiaries in the ordinary course of business;

(r) Liens arising from precautionary Uniform Commercial Code financing
statements;

(s) Liens on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted by Section 7.1(o);

(t) other Liens not specifically listed above in a principal amount not to
exceed $1,000,000 in the aggregate at any time outstanding; and

(u) extensions, renewals, or replacements of any Lien referred to in
subsections (a) through (s) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

Section 7.3. Fundamental Changes.

(a) Excluding Permitted Acquisitions, the Borrower will not, and will not permit
any of the Loan Parties to, make any Acquisitions, merge into or consolidate
into any other Person, or permit any other Person to merge into or consolidate
with it, or sell, lease, transfer or otherwise dispose of (in a single
transaction or a series of transactions) all or substantially all of its assets
(in each case, whether now owned or hereafter acquired) or all or substantially
all of the stock of any of the Loan Parties (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided that if, at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (i) the Borrower or any Loan
Party may merge with a Person if the Borrower (or such Loan Party if the
Borrower is not a party to such merger) is the surviving Person, (ii) any Loan
Party may merge into another Loan Party, so long as the Borrower and Parent are
at all times surviving entities, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to the Borrower
or to the Parent, and (iv) any Loan Party (other than the Borrower or the
Parent) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, further, that any such
merger involving a Person that is not a wholly owned Subsidiary of Borrower or
Parent immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of the Loan Parties to,
engage in any business other than businesses of the type conducted by the
Borrower and the Loan Parties on the date hereof and businesses or lines of
business incidental or reasonably related thereto.

 

74



--------------------------------------------------------------------------------

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of the Loan Parties to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary of Borrower or
Parent prior to such merger) any Capital Stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in the Loan Parties);

(b) Permitted Investments;

(c) Guarantees by the Borrower and the Loan Parties constituting Indebtedness
permitted by Section 7.1 and Liens permitted by Section 7.2 or other Guarantees
by the Borrower and the Loan Parties of other obligations not constituting
Indebtedness incurred in the ordinary course of business;

(d) Investments made by the Borrower in or to the Loan Parties and by any Loan
Party to the Borrower or in or to another Loan Party;

(e) Investments made by the Borrower or any Loan Party in Foreign Subsidiaries
in an aggregate amount invested from the date hereof not to exceed $3,500,000;

(f) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Loan
Parties for accounting purposes and that are made in the ordinary course of
business;

(g) loans or advances to employees, officers or directors of the Borrower or any
of the Loan Parties in the ordinary course of business; provided that the
aggregate amount of all such loans and advances does not exceed $400,000 at any
time outstanding;

(h) Investments received in connection with the disposition of any asset
permitted under Section 7.6;

(i) Hedging Transactions permitted by Section 7.10;

(j) Investments permitted under Section 7.3, including Permitted Acquisitions
and Investments of any Person existing at the time such Person becomes a Loan
Party or consolidates or merges with a Loan Party (including in connection with
a Permitted Acquisition) in connection with a transaction permitted hereby so
long as such Investments were not made in contemplation of such Person becoming
a Loan Party or of such consolidation of merger;

(k) extensions of trade credit in the ordinary course of business to customers
of the Loan Parties and advances made in connection with the purchase of goods
or services in the ordinary course of business;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

75



--------------------------------------------------------------------------------

(m) Receivables, security deposits or other trade payables owing to any Loan
Party if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(n) deposit accounts; and

(o) other Investments which in the aggregate do not exceed $3,500,000.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit any
of the Loan Parties to, declare or make, directly or indirectly, any Restricted
Payment, except:

(a) the Tender Offer Payments;

(b) dividends payable by the Borrower or Parent or another Loan Party solely in
interests of any class of its Capital Stock (other than Capital Stock
constituting Indebtedness);

(c) the Parent may purchase fractional shares of its capital stock arising out
of stock dividends, splits or combinations or mergers, consolidations or other
acquisitions and pay cash in lieu of fractional shares upon the exercise of
warrants, options or other securities convertible into or exercisable for
capital stock of Parent;

(d) the Parent may (x) purchase stock or stock options of the Parent from
present or former officers, directors or employees of any Loan Party or (y) make
payments pursuant to and in accordance with stock option plans or other benefit
plans approved by the Parent’s board of directors for directors, officers or
employees of the Loan Parties, in each case, in an aggregate amount not to
exceed $2,000,000 in any Fiscal Year;

(e) payments of Permitted Subordinated Debt permitted under Section 7.11;

(f) payments to PubCo permitted under Section 7.7(e);

(g) Permitted Tax Distributions;

(h) Restricted Payments by any Subsidiary to any Loan Party; and

(i) other Restricted Payments by Parent not to exceed $6,000,000 in the
aggregate in any Fiscal Year, provided: no such dividends may be made unless
after giving effect thereto, (x) the Borrower is in compliance with the
financial covenant set forth in Section 6.1 at such time and (y) the
Consolidated Leverage Ratio is 0.50 less than the maximum Consolidated Leverage
Ratio permitted to be maintained under Section 6.2 at such time.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
the Loan Parties to, convey, sell, lease, assign, transfer or otherwise dispose
of any of its assets, business or property or, in the case of any Loan Party
(other than the Parent), any shares of such Loan Party’s (other than the
Parent’s) Capital Stock, in each case whether now owned or hereafter acquired,
to any Person other than the Borrower, the Parent or any other Loan Party (or to
qualify directors if required by applicable law), except:

(a) the sale or other disposition of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business (including the lapse of registered patents, trademarks and other
intellectual property of the Loan Parties to the extent not economically
desirable in the conduct of their businesses);

 

76



--------------------------------------------------------------------------------

(b) the sale of inventory and Permitted Investments in the ordinary course of
business or as otherwise permitted under Section 7.2, Section 7.3, Section 7.4
or Section 7.5;

(c) sales, assignments, transfers and other dispositions of accounts receivable
in connection with the compromise, settlement or collection thereof consistent
in the ordinary course of business and not for purposes of financing;

(d) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Loan
Parties, taken as a whole;

(e) licenses or sublicenses of intellectual property or software in the ordinary
course of business, to the extent that they do not materially interfere with the
business of the Loan Parties;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party;

(g) in order to resolve disputes that occur in the ordinary course of business,
any Loan Party may discount or otherwise compromise for less than the face value
thereof, notes or accounts receivable;

(h) sales or other dispositions of assets and property by the Borrower to any
other Loan Party or by any Loan Party to the Borrower or any other Loan Party;

(i) the sale or other disposition of Real Estate acquired in a Permitted
Acquisition; and

(j) the sale or other disposition of such assets in an aggregate amount not to
exceed $1,000,000 in any twelve (12) month period ending on the date of
determination thereof.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Loan Parties to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Loan Party than could be obtained on an
arm’s length basis from unrelated third parties;

(b) transactions between or among the Borrower, the Parent and any Subsidiary
not involving any other Affiliates;

(c) equity contributions to, and the issuance of Capital Stock by, Parent;

(d) any Restricted Payment permitted by Section 7.5; and

(e) the Loan Parties may pay the expenses of PubCo, as set forth in the Parent
Operating Agreement.

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any of the Loan Parties to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits,

 

77



--------------------------------------------------------------------------------

restricts or imposes any condition upon (a) the ability of the Borrower or any
of the Loan Parties to create, incur or permit any Lien upon any of its assets
or properties, whether now owned or hereafter acquired, or (b) the ability of
any of the Loan Parties (other than the Parent) to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Loan Party, to Guarantee Indebtedness of
the Borrower or any other Loan Party or to transfer all or substantially all of
its property or assets to the Borrower or any other Loan Party thereof; provided
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement or any other Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the permitted sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, and (iv) clause (a) shall not apply to
customary provisions in leases or other agreements restricting the assignment
thereof.

Section 7.9. Sale and Leaseback Transactions. Other than the Existing Master
Lease and other than any sale and leaseback transaction (i) in connection with a
Permitted Acquisition that was entered into prior to such Permitted Acquisition
or in connection therewith or (ii) of any real estate acquired in connection
with a Permitted Acquisition, the Borrower will not, and will not permit any of
the Loan Parties to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Loan Parties to, enter into any Hedging Transaction, other than
(a) Hedging Transactions required by Section 5.16, and (b) Hedging Transactions
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any of the Loan Parties is exposed in the conduct of its
business or the management of its liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the Loan
Parties is or may become obliged to make any payment (i) in connection with the
purchase by any third party of any Capital Stock or any Indebtedness, or (ii) as
a result of changes in the market value of any Capital Stock) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

Section 7.11. Permitted Subordinated Indebtedness.

(a) The Borrower will not, and will not permit any Loan Parties to (i) prepay,
redeem, repurchase or otherwise acquire for value any Permitted Subordinated
Debt, or (ii) make any principal, interest or other payments on any Permitted
Subordinated Debt that, in the case of clause (i) or (ii), is not expressly
permitted by the subordination provisions of the Subordinated Debt Documents.

(b) The Borrower will not, and will not permit any Loan Parties to, agree to or
permit any amendment, modification or waiver of any provision of any
Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the yield on such Permitted Subordinated Debt or
change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof; (iii) alter the covenants and events of default in a manner that would
make such provisions more onerous or restrictive to the Borrower or any such
Loan Party; or (iv) otherwise increase the obligations of the Borrower or any
Loan Party in respect of such Permitted Subordinated Debt or confer additional
rights upon the holders thereof which individually or in the aggregate would be
adverse in any material respect to the Borrower or any of the Loan Parties or to
the Lenders.

 

78



--------------------------------------------------------------------------------

Section 7.12. Amendment to Material Documents. The Borrower will not, and will
not permit any of the Loan Parties to, amend, modify or waive any of its rights
under its certificate of incorporation, bylaws or other organizational
documents, the Existing Master Lease or any agreement governing Material
Indebtedness, except in any manner that could not reasonably be expected to have
a Material Adverse Effect.

Section 7.13. Accounting Changes. The Borrower will not, and will not permit any
of the Loan Parties to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of the Loan Parties.

Section 7.14. Government Regulation. The Borrower will not, and will not permit
any of the Loan Parties to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Loan Parties, or (b) fail to provide
documentary and other evidence of the identity of the Loan Parties as may be
requested by any Lender at any time to enable such Lender to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act at
31 U.S.C. Section 5318.

Section 7.15. Foreign Subsidiary. The Borrower will not, and will not permit any
of the Loan Parties, to create or acquire a Foreign Subsidiary without giving
the Administrative Agent thirty (30) days prior written notice (or such shorter
period of time acceptable to the Administrative Agent) of such creation or
acquisition; provided that in the event a Foreign Subsidiary is created or
acquired: (i) neither the Borrower nor any Loan Party shall be permitted to
transfer any material amount of their respective assets or properties to such
Foreign Subsidiary except as permitted under Section 7.4, and (ii) no portion of
the Loans shall be used directly or indirectly, in the business or operations of
such Foreign Subsidiary except as permitted under Section 7.4.

Section 7.16. Sales and Discounts of Accounts Receivable. The Borrower shall not
and shall not permit any Loan Party to sell or discount any Accounts Receivable
outside the ordinary course of business.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement or make any payment
under Section 2.22(a) or shall fail to make when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days; or

 

79



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Loan Parties in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2(a), or 5.4 (with respect to the Borrower’s legal
existence) or Article VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document or related to any Bank Product
Obligation, and such failure shall remain unremedied for 30 days after the
earlier of (i) any officer of any Loan Party becomes aware of such failure, or
(ii) notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender; or

(f) subject to any applicable notice or grace periods, any default or event of
default shall have occurred and be continuing under the Subordinated Debt
Documents or any Subordinated Debt Document shall cease to be in full force and
effect or the validity or enforceability thereof is disaffirmed by or on behalf
of any subordinated lender party thereto, or any Obligations fail to constitute
“Senior Indebtedness” for purposes of the applicable Subordinated Debt Document,
or all or any part of the Permitted Subordinated Debt is accelerated, is
declared to be due and payable, or is required to be prepaid or redeemed, in
each case prior to the stated maturity thereof (other than by a regularly
scheduled required prepayment or redemption); or

(g) the Borrower or any of the Loan Parties (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other default or
event of default of any Loan Party shall occur or condition shall exist under
any agreement or instrument relating to any Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption); or

(h) the Borrower or any of the Loan Parties shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (i) of this Section, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other

 

80



--------------------------------------------------------------------------------

similar official for the Borrower or any such Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of the Loan Parties or their respective debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect, or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any of the Loan Parties or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered; or

(j) the Borrower or any of the Loan Parties shall become unable to pay, or shall
admit in writing its inability to pay, its debts as they become due; or

(k) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in
liability to the Borrower and the Loan Parties in an aggregate amount exceeding
$5,000,000; or

(l) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any of the Loan Parties,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order, or (ii) there shall be a period of thirty (30)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any of the Loan Parties that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(n) a Change in Control shall occur or exist; or

(o) any provision of the Guaranty or any Collateral Document shall for any
reason cease to be valid and binding on, or enforceable against, any Loan Party,
or any Loan Party shall so state in writing, or any Loan Party shall seek to
terminate its obligation under the Guaranty or any Collateral Document in any
manner not otherwise permitted hereunder or under the Collateral Documents; or

(p) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents; or

(q) a default by a Loan Party exists under the Existing Master Lease which
default causes the landlord thereunder to seek termination of the Existing
Master Lease or to remove the Borrower from possession of the leased premises;
provided, however, no Event of Default shall be deemed to exist: (i) so long as
the Borrower is contesting or defending the claim made by such landlord in good
faith and pursuant to reasonable efforts diligently pursued, or (ii) as a result
of the termination of the Existing Master Lease due to “Partial Condemnation”,
“Casualty” or “Total Condemnation”, in each case, as such terms are defined in
the Existing Master Lease.

 

81



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at Law or in equity; and that, if an
Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2. Application of Funds.

After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (h) or (i) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees due and payable under Sections 2.14(b) and (c) of this
Agreement and interest then due and payable under the terms of this Agreement,
until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Term Loans
(allocated pro rata among the Term Loan Lenders in respect of their Pro Rata
Shares), to the aggregate outstanding principal amount of the Revolving Loans,
the LC Exposure, the Net Mark-to-Market Exposure (to the extent secured by
Liens) and the Bank Product Obligations of the Borrower and its Subsidiaries,
until the same shall have been paid in full, allocated pro rata among any
Lender, any Lender-Related Hedge Provider and any Bank Product Provider, based
on their respective Pro Rata Shares of the aggregate amount of such Revolving
Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent secured by Liens)
and Bank Product Obligations;

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and

 

82



--------------------------------------------------------------------------------

(g) to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider. Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender and each Issuing Bank irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and all provisions of this Article IX
and Article XI (including Section 11.3(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “administrative agent” under the Loan Documents)
as if set forth in full herein with respect thereto.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith and the
Issuing Bank shall have all the benefits and immunities (i) provided to the
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit

 

83



--------------------------------------------------------------------------------

issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article III or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

84



--------------------------------------------------------------------------------

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the bank serving as the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder and without any duty to account
therefore to the Lenders.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the Laws of the United States or any state thereof or a bank which
maintains an office in the United States, having a combined capital and surplus
of at least $500,000,000.

 

85



--------------------------------------------------------------------------------

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article IX
and Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its representatives and agents and their respective
Related Parties in respect of any actions taken or not taken by any of them
while it was serving as the Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default or Event of Default has arisen
from a failure of the Borrower to comply with Section 2.26(a), then the Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice); provided that such resignation by the Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the Issuing Bank; and provided, further, that such resignation of
the Swingline Lender will have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.

Section 9.8. Benefits of Article IX. None of the provisions of this Article IX
shall inure to the benefit of the Borrower (other than the second sentence of
Section 9.7(a) and Section 9.7(c)) or of any Person other than Administrative
Agent and each of the Lenders and their respective successors and permitted
assigns. Accordingly, neither the Borrower (other than the second sentence of
Section 9.7(a) and Section 9.7(c)) nor any Person other than Administrative
Agent and the Lenders (and their respective successors and permitted assigns)
shall be entitled to rely upon, or to raise as a defense, the failure of the
Administrative Agent or any Lenders to comply with the provisions of this
Article IX.

Section 9.9. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or like
proceeding or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

86



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Administrative Agent under Section 11.3) allowed in such
judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(b) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

Section 9.10. Titled Agents. Each Lender and each Loan Party hereby agrees that
any Documentation Agent or Syndication Agent designated hereunder shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

Section 9.11. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.12. Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
reasonable discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination or expiration of the
Aggregate Revolving Commitments and payment in full of the Obligations (other
than (x) contingent indemnification obligations for which no claim has been
asserted, (y) all Hedging Obligations or Bank Product Obligations that are not
then due and payable and (z) the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made)),
(ii) that is transferred or to be transferred as part of or in connection with
any disposition permitted hereunder or under any other Loan Document, or
(iii) as approved in accordance with Section 11.2;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(d); and

 

87



--------------------------------------------------------------------------------

(c) to release any guarantor from its obligations under the Guaranty and
Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under this Agreement, pursuant to this
Section 9.12.

Section 9.13. Hedging Obligations and Bank Product Obligations. No Lender or any
Affiliate of a Lender that holds any Hedging Obligation or any Bank Product
Obligation that obtains the benefits of Section 8.2 or any Collateral by virtue
of the provisions hereof or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Hedging Obligations and Bank Product Obligations unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate of a Lender that holds such Hedging Obligation or
such Bank Product Obligation, as the case may be. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations or Bank Product
Obligations in the case of a Maturity Date.

Section 9.14. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.15. Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, use and apply any of the Obligations as
a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

88



--------------------------------------------------------------------------------

ARTICLE X

THE GUARANTY

Section 10.1. The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or a Hedging Transaction with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations is not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

Section 10.2. Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

89



--------------------------------------------------------------------------------

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 10.3. Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

Section 10.4. Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.

Section 10.5. Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 10.6. Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full (other than contingent indemnification obligations or expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted) and the Commitments have terminated.

 

90



--------------------------------------------------------------------------------

Section 10.7. Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

Section 10.8. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

Section 11.1. Notices.

(a) Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

To any Loan Party:

Malibu Boats, LLC

5075 Kimberly Way

Loudon, TN 37774

Attn: Wayne Wilson

Telecopy Number: (865) 458-5478

With a copy to:

O’Melveny & Myers LLP

400 S. Hope Street, 18th Floor

Los Angeles, CA 90071

Attention: Thomas W. Baxter

To the Administrative Agent:

SunTrust Bank

3333 Peachtree Rd., 7th Floor

Mail Code – GA-ATL-0244

Atlanta, Georgia 30326

Attention: Henry Spark

Facsimile: (404) 439-7390

With a copy to:

SunTrust Bank

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Mr. Doug Weltz

Facsimile: (404) 221-2001

 

91



--------------------------------------------------------------------------------

To the Issuing Bank:

SunTrust Bank

25 Park Place, N.E./Mail Code 3706

16th Floor

Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.

Facsimile: (404) 588-8129

To the Swingline Lender:

SunTrust Bank

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Mr. Doug Weltz

Facsimile: (404) 221-2001

To any other Lender: To the address or facsimile number, set forth in the
Administrative Questionnaire or the Assignment and Acceptance executed by such
Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 11.1.

Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Administrative Agent, the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II unless such Lender, the Issuing Bank, as applicable, and Administrative Agent
have agreed to receive notices under such Section by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

92



--------------------------------------------------------------------------------

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(iii) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(iv) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

Section 11.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be

 

93



--------------------------------------------------------------------------------

construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than the Fee Letters), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that

(i) no amendment or waiver shall:

(A) increase the Commitment of any Lender without the written consent of such
Lender;

(B) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (B))

(C) postpone the date fixed for any payment (excluding any mandatory
prepayments) of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender directly
and adversely affected thereby;

(D) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;

(E) change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;

(F) release the Borrower without the consent of each Lender, or, release all or
substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender, except to the extent such release is expressly permitted
under the terms of this Agreement; or

(G) release all or substantially all Collateral (if any) securing any of the
Obligations, without the written consent of each Lender, except to the extent
such release is expressly permitted under the terms of this Agreement, or agree
to subordinate any Lien in such Collateral to any other creditor of the Borrower
or any Subsidiary;

 

94



--------------------------------------------------------------------------------

provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender); (ii) this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrower and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement; (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein, each Lender hereby irrevocably
authorizes the Administrative Agent, on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 11.2 and/or Section 2.21) or any of the
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of any
amendment which extends the Maturity Date of any Loans with respect to fewer
than all of the Lenders (including any terms therein which provide for higher
interest rate and/or fees to be each Lender agreeing to extend its maturity
date); provided that such amendment has been approved by the Required Lenders
and each Lender required to approve such amendment pursuant to
Section 11.2(b)(i)(C).

Section 11.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, documented out-of-pocket costs
and expenses of the Administrative Agent, the Arranger and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Arranger and their Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, the Arranger
and their Affiliates, (ii) all reasonable, documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel) incurred by the Administrative Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

95



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak or any other Internet or intranet
website, except as a result of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable judgment. This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable Law, and without derogating the
Indemnitee’s rights to indemnity under this Section, the Borrower, on the one
hand, and the Indemnitees on the other hand, shall not assert, and hereby
waives, any claim against any of the others, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this

 

96



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.

(e) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

Section 11.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

 

97



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for (x) assignments to a Person that is
not a Lender with a Commitment or an Affiliate of a Lender or an Approved Fund
and (y) assignments by Defaulting Lenders; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Ineligible Assignee or (C) to any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (C).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such

 

98



--------------------------------------------------------------------------------

Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent ten (10) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such tenth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, the Issuing Bank
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release all or substantially all of the Guarantors or limit the
liability of all or substantially all of the Guarantors under any Guaranty
without the written consent of each Lender except to the extent such release is
expressly provided under the terms of this Agreement; or (vii) release all or
substantially all Collateral (if any) securing any of the Obligations. The
Borrower agrees that each Participant shall be entitled to the benefits of

 

99



--------------------------------------------------------------------------------

Sections 2.18, 2.19, and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(g) (it being understood
that the documentation required under Section 2.20(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.4; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.24 and 2.25 as if it were an assignee under paragraph
(b) of this Section 11.4; and (B) shall not be entitled to receive any greater
payment under Sections 2.18 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the Law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of Supreme Court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York state court or, to the extent permitted by applicable Law, such Federal
court. Each of the parties hereto agrees that a final judgment in

 

100



--------------------------------------------------------------------------------

any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section 11.5 and
brought in any court referred to in paragraph (b) of this Section 11.5. Each of
the parties hereto irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 11.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by Law.

Section 11.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank. Notwithstanding the provisions of
this Section 11.7, if at any time any Lender, the Issuing Bank or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

 

101



--------------------------------------------------------------------------------

Section 11.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by facsimile transmission or by any other electronic
imaging means (including .pdf), shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document.

Section 11.9. Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

Section 11.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
on substantially the same terms as provided herein), (ii) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result

 

102



--------------------------------------------------------------------------------

of a breach of this Section 11.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder, (vii) subject to an agreement containing provisions substantially
the same as those of this Section 11.11, to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Related Parties) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (viii) any rating agency, (ix) the CUSIP
Service Bureau or any similar organization, or (x) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section 11.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Loan Party (whether or not a Loan Document), the terms of this Section shall
govern.

Section 11.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.

Section 11.13. Waiver of Effect of Corporate Seal. Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Requirement of Law, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

Section 11.14. Patriot Act. Each of the Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 11.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent, the Arranger
and/or the Lenders are arm’s-length commercial transactions between Borrower,
each other Loan Party and their respective Affiliates, on the

 

103



--------------------------------------------------------------------------------

one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each of Borrower and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Arranger and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the Arranger nor any Lender has any obligation to
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower,
the other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arranger and the Lenders has no obligation to disclose
any of such interests to Borrower , any other Loan Party of any of their
respective Affiliates. To the fullest extent permitted by Law, each of Borrower
and the other Loan Parties hereby waive and release, any claims that it may have
against the Administrative Agent, the Arranger and each Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 11.16. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(remainder of page left intentionally blank)

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: MALIBU BOATS, LLC, as the Borrower By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Chief Financial Officer PARENT: MALIBU BOATS HOLDINGS,
LLC, as the Parent and a Guarantor By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Chief Financial Officer GUARANTORS:

MALIBU BOATS DOMESTIC

INTERNATIONAL SALES CORP.

By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Secretary and Treasurer MALIBU AUSTRALIAN ACQUISITION
CORP. By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Secretary and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender By:

/s/ Sheryl Squires Kerley

Name: Sheryl Squires Kerley Title: Vice President



--------------------------------------------------------------------------------

LENDERS:

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION

By:

/s/ Thomas A. Heckman

Name: Thomas A. Heckman Title: Senior Vice President MUFG UNION BANK, N.A. By:

/s/ Pierre Bury

Name: Pierre Bury Title: Director UNITED COMMUNITY BANK By:

/s/ Charles D. Chamberlain

Name: Charles D. Chamberlain Title: Senior Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION By:

/s/ Bryan Hulker

Name: Bryan Hulker Title: SVP



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENT AMOUNTS

 

LENDER

   REVOLVING
COMMITMENT      PRO RATA SHARE
OF AGGREGATE
REVOLVING
COMMITMENTS     TERM LOAN
COMMITMENT      PRO RATA SHARE
OF AGGREGATE
TERM LOAN
COMMITMENTS  

SunTrust Bank

   $ 7,142,857.15         28.571428563 %    $ 22,857,142.85         28.571428563
% 

First Tennessee Bank, N.A.

   $ 5,654,761.90         22.619047625 %    $ 18,095,238.10         22.619047625
% 

MUFG Union Bank, N.A.

   $ 5,654,761.90         22.619047625 %    $ 18,095,238.10         22.619047625
% 

Wells Fargo Bank, National Association

   $ 4,761,904.76         19.047619050 %    $ 15,238,095.24         19.047619050
% 

United Community Bank

   $ 1,785,714.29         7.142857138 %    $ 5,714,285.71         7.142857138 % 

TOTAL

   $ 25,000,000.00         100.000000000 %    $ 80,000,000.00        
100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1

INELIGIBLE ASSIGNEES

 

1. Wayzata Investment Partners LLC

 

2. Platinum Equity LLC

 

3. Ambassador Enterprises

 

Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 4.5

ENVIRONMENTAL MATTERS

None.

 

Schedule 4.5



--------------------------------------------------------------------------------

SCHEDULE 4.11(d)

REAL ESTATE

Malibu Boats, LLC owns approximately 16 acres of land located at the corner of
Natalie Blvd. and Jaime Drive in Loudon, Tennessee.

Malibu Boats, LLC leases real estate at the following locations:

 

  •   One Malibu Court, Merced, California 95340

 

  •   5075 Kimberly Way, Loudon, Tennessee 37774

 

  •   155 Natalie Boulevard, Loudon, Tennessee 37774

 

Schedule 4.11



--------------------------------------------------------------------------------

SCHEDULE 4.18

MATERIAL AGREEMENTS

 

1. The Existing Master Lease

 

2. Employment Agreement, entered into February 5, 2014, by and between the Pubco
and Jack Springer

 

3. Employment Agreement, entered into February 5, 2014, by and between the Pubco
and Wayne Wilson

 

4. Employment Agreement, entered into February 5, 2014, by and between the Pubco
and Ritchie Anderson

 

5. Amended and Restated Vendor Agreement, dated August 4, 2006, by and between
GE Commercial Distribution Finance Corporation and the Borrower, as amended to
the date hereof

 

 

Schedule 4.18



--------------------------------------------------------------------------------

SCHEDULE 7.1

EXISTING INDEBTEDNESS

 

1. Indebtedness under the Existing Credit Agreement which will be repaid in full
on the Closing Date.

 

Schedule 7.1



--------------------------------------------------------------------------------

SCHEDULE 7.2

EXISTING LIENS

 

1. Uniform commercial code financing statement No. 20111434128, filed on
April 16, 2011, naming Malibu Boats, LLC as Debtor and General Electric Capital
Corporation as Secured Party.

 

 

Schedule 7.2



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING INVESTMENTS

 

1. Certificate No. 36 representing 1,000 shares of voting common stock of
Independent Boat Builders, Inc. issued in favor of Malibu Boats, LLC.

 

2. Certificate Nos. 4, 5 and 6 representing, collectively, 100 shares of voting
common stock of Malibu Boats Pty Limited. issued in favor of Malibu Boats
Australia Acquisition Corporation.

 

 

Schedule 7.4



--------------------------------------------------------------------------------

Exhibit 2.3

[FORM OF] NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank

3333 Peachtree Rd., 7th Floor

Mail Code – GA-ATL-0244

Atlanta, Georgia 30326

Attention: Henry Spark

Facsimile: (404) 439-7390

To Whom It May Concern:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 2, 2015 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”), among Malibu Boats, LLC, as Borrower,
Malibu Boats Holdings, LLC, as Parent, the other Guarantors identified therein,
the Lenders identified therein, and SunTrust Bank, as Administrative Agent,
Issuing Bank and Swingline Lender. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement. This notice constitutes a Notice of Revolving Borrowing. The Borrower
hereby requests a Revolving Borrowing under the Credit Agreement, and in
connection therewith such Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:

(A) Aggregate principal amount of Revolving Borrowing1:

(B) Date of Revolving Borrowing (which is a Business Day):

(C) Type of Revolving Loans comprising such Borrowing2:

(D) [For Eurodollar Borrowings only] Interest Period3:

(E) Location and number of such Borrower’s account to which proceeds of such
Revolving Borrowing are to be disbursed:

[SIGNATURE ON FOLLOWING PAGE]

 

 

1  Not less than $500,000 or a larger multiple of $100,000 for Eurodollar
Borrowings, and not less than $100,000 or a larger multiple of $100,000 for Base
Rate Borrowings.

2  Base Rate Borrowing, Eurodollar Borrowing or a combination thereof.

3  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2(a) and (b) of the Credit Agreement are satisfied.

 

Very truly yours,

Malibu Boats, LLC,

a Delaware limited liability company

By:

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 2.4

[FORM OF] NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank

3333 Peachtree Rd., 7th Floor

Mail Code – GA-ATL-0244

Atlanta, Georgia 30326

Attention: Henry Spark

Facsimile: (404) 439-7390

To Whom It May Concern:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 2, 2015 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”), among Malibu Boats, LLC, as Borrower,
Malibu Boats Holdings, LLC, as Parent, the other Guarantors identified therein,
the Lenders identified therein, and SunTrust Bank, as Administrative Agent,
Issuing Bank and Swingline Lender. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement. This notice constitutes a Notice of Swingline Borrowing. The Borrower
hereby requests a Swingline Borrowing under the Credit Agreement, and in
connection therewith the Borrower specifies the following information with
respect to the Swingline Borrowing requested hereby:

(A) Aggregate principal amount of Swingline Loan1:

(B) Date of Swingline Loan (which is a Business Day):

(C) Account of the Borrower to which the proceeds of such Swingline Loan should
be credited:

[SIGNATURE ON FOLLOWING PAGE]

 

 

 

1  Not less than $100,000 or a larger multiple of $50,000.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2(a) and (b) of the Credit Agreement are satisfied.

 

Very truly yours,

MALIBU BOATS, LLC,

a Delaware limited liability company

By:

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 2.7

[FORM OF] NOTICE OF CONTINUATION/CONVERSION

[Date]

SunTrust Bank

3333 Peachtree Rd., 7th Floor

Mail Code – GA-ATL-0244

Atlanta, Georgia 30326

Attention: Henry Spark

Facsimile: (404) 439-7390

To Whom It May Concern:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 2, 2015 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”), among Malibu Boats, LLC, as Borrower,
Malibu Boats Holdings, LLC, as Parent, the other Guarantors identified therein,
the Lenders identified therein, and SunTrust Bank, as Administrative Agent,
Issuing Bank and Swingline Lender. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement. This notice constitutes a Notice of Continuation/Conversion. The
Borrower hereby requests a continuation or conversion under the Credit
Agreement, and in connection therewith such Borrower specifies the following
information with respect to the continuation or conversion requested hereby:

(A) Aggregate principal amount of the Borrowing to be continued or converted1:

(B) Date of continuation or conversion (which is a Business Day):

(C) Type of Loans comprising such Borrowing2:

(D) [For Eurodollar Borrowings only] Interest Period3:

[SIGNATURE ON FOLLOWING PAGE]

 

 

1  Not less than $500,000 or a larger multiple of $100,000 for Eurodollar
Borrowings, and not less than $100,000 or a larger multiple of $100,000 for Base
Rate Borrowings.

2  Base Rate Borrowing or Eurodollar Borrowing.

3  Which must comply with the definition of “Interest Period” and, in the case
of a Revolving Borrowing, end not later than the Revolving Commitment
Termination Date.







--------------------------------------------------------------------------------

The Borrower has executed and delivered this notice as of the date first written
above.

 

Very truly yours,

MALIBU BOATS, LLC,

a Delaware limited liability company

By:

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 2.10

[FORM OF] NOTE

                ,         

FOR VALUE RECEIVED, MALIBU BOATS, LLC, a Delaware limited liability company (the
“Borrower”), hereby promises to pay to                                 or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the Borrower under the Amended and
Restated Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of April 2, 2015
among the Borrower, the Parent, the other Guarantors identified therein, the
Lenders identified therein and SunTrust Bank, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Payment Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note amends and restates the existing Note dated as of July 16, 2013 by the
Borrower in favor of Lender (the “Original Note”). This Note renews and
continues the Original Note without any novation, discharge or satisfaction of
the underlying indebtedness or any collateral security therefor, all of which
indebtedness and collateral security remain outstanding under the Credit
Agreement and this Note. Notwithstanding anything herein to the contrary,
interest and other obligations under the Original Note accrued and payable prior
to the date of amendment and restatement hereof, and interest and other
obligations under this Note accrued and payable on or after the date of
amendment and restatement hereof shall be due and payable in accordance with the
terms of the Credit Agreement.]1

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

[SIGNATURE ON FOLLOWING PAGE]

 

 

1  Include for any Lender that received a Note in connection with the Existing
Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

MALIBU BOATS, LLC,

a Delaware limited liability company

By:

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 2.20-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of April 2, 2015 among the Borrower, the Parent,
the other Guarantors identified therein, the Lenders identified therein and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 2.20-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of April 2, 2015 among the Borrower, the Parent,
the other Guarantors identified therein, the Lenders identified therein and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 2.20-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of April 2, 2015 among the Borrower, the Parent,
the other Guarantors identified therein, the Lenders identified therein and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 2.20-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of April 2, 2015 among the Borrower, the Parent,
the other Guarantors identified therein, the Lenders identified therein and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

Exhibit 5.1

[FORM OF] COMPLIANCE CERTIFICATE

In connection with the terms of that certain Amended and Restated Credit
Agreement, dated as of April 2, 2015 (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), among Malibu
Boats, LLC, a Delaware limited liability company (the “Borrower”), Malibu Boats
Holdings, LLC, a Delaware limited liability company (the “Parent”), the other
Guarantors identified therein, the Lenders identified therein and SunTrust Bank,
as Administrative Agent, Issuing Bank and Swingline Lender, the undersigned
certifies that the following information is true and correct, in all material
respects, as of the date of this Compliance Certificate for the Fiscal
[Quarter][Year] ended             , 20        :

Capitalized terms used in this Compliance Certificate but not otherwise defined
herein shall have the same meanings provided in the Credit Agreement.

[Use the following paragraph 1 for fiscal year-end financial statements.]

1. Attached hereto as Schedule 1 are the audited annual financial statements
required by Section 5.1(a) of the Credit Agreement for the Fiscal Year ending
[                    ] together with the audit report of an independent public
accountant of nationally recognized standing required by such section.

[Use the following paragraph 1 for fiscal quarter-end financial statements.]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.1(b) of the Credit Agreement for the Fiscal Quarter ending
[            ,         ].

[Use the following paragraphs as applicable.]

2. [No][A] Default or Event of Default has occurred and is continuing. [If a
Default or Event of Default, then specify the details thereof and the action
which the Borrower has taken or proposes to take.]

3. Set forth on Schedule 2 are detailed calculations demonstrating compliance
with the financial covenants set forth in Article VI of the Credit Agreement.

4. There has been [no][a] change in the identity of the Loan Parties since
[            ,         ]

1. [If any change in the identity of the Loan Parties has occurred, please
specify the such change.]

5. There has been [no][a] change in GAAP or the application thereof since
[            ,         ]8. [If any change in GAAP has occurred, please specify
the effect of such change on the financial statements accompanying this
certificate.]

[SIGNATURE ON FOLLOWING PAGE]

 

 

1  For the first Compliance Certificate delivered under the Credit Agreement,
insert the Closing Date. For all subsequent Compliance Certificates delivered
under the Credit Agreement, insert the date of the most recent Fiscal Year or
Fiscal Quarter, as the case may be.



--------------------------------------------------------------------------------

The foregoing is true and correct, in all material respects, as of the date
hereof.

Dated as of             ,         .

 

MALIBU BOATS, LLC,

a Delaware limited liability company

By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 2

 

1. Consolidated Leverage Ratio (a) Consolidated Total Debt of the Parent and its
Subsidiaries: $             (b) Consolidated EBITDA of the Parent and its
Subsidiaries: (i) Consolidated Net Income: $             To the extent deducted
in determining Consolidated Net Income for such period, and without duplication:
(ii) Consolidated Interest Expensee $             (iii) income and withholding
tax expense determined on a consolidated basis in accordance with GAAP:
$             (iv) depreciation and amortization expense determined on a
consolidated basis in accordance with GAAP: $             (v) with the
execution, delivery and the performance by the Loan Parties of the Loan
Documents and fees and expenses incurred in connection with the repayment of
Indebtedness under the Existing Credit Agreement: $             (vi) fees and
expenses incurred in connection with the Existing Credit Agreement and the
Tender Offer: $             (vii) management fees and board expenses and
payments made to PubCo in accordance with Section 7.7(e) of the Credit
Agreement: $             (viii) and June 30, 2015 only, fees, expenses and
charges related to litigation in an aggregate amount not to exceed $4,700,000
(including any expenses related to the termination of the Management Agreement):
$            `



--------------------------------------------------------------------------------

(ix) fees and expenses associated with Acquisitions (including unconsummated
Acquisitions) in an aggregate amount not to exceed $1,000,000 in any Fiscal Year
(provided, that for the Fiscal Year ending June 30, 2015 only, not to exceed
$1,850,00 in such Fiscal Year) and any other one-time charges and reduction in
profitability related to the Acquisition of Malibu Boats Pty Ltd.: $            
(x) fees, expenses, losses and charges relating to the settlement of the PCMW
Litigation in an aggregate amount not to exceed $20,000,000 incurred for
accounting purposes in the Fiscal Year ending June 30, 2014, but actually paid
during the Fiscal Year ending June 30, 2015: $             (xi) fees and
expenses related to public offerings of PubCo in an aggregate amount not to
exceed $1,500,000 in any Fiscal Year $             (xii) other non cash charges
(including non-cash equity compensation charges) $             (xiii)
Consolidated EBITDA: [sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) +
(viii) + (ix) + (x) + (xi) + (xii) above]10 $             (c) Consolidated
Leverage Ratio [(a)/(b)(xiii)]             :1.0 2. Consolidated Fixed Charge
Coverage Ratio (a) (i) Consolidated EBITDA (1(b)(xiii) above): $            

 

 

10  Pro forma credit shall be given for the Consolidated EBITDA (adjusted as
provided in the Credit Agreement) of a Person that is acquired in a Permitted
Acquisition as if owned on the first day of the applicable period, taking into
account, to the extent approved by the Administrative Agent in the exercise of
its reasonable discretion, factually supportable and identifiable cost savings,
expenses and other customary adjustments directly attributable to such
acquisitions. In calculating the pro forma credit to be given for the
Consolidated EBITDA of Malibu Boats Pty Ltd pursuant to the Borrower’s
Acquisition of such entity on October 23, 2014, Consolidated EBITDA for Malibu
Boats Pty Ltd shall be deemed to be $540,397 for the Fiscal Quarter ended March
31, 2014, $547,902 for the Fiscal Quarter ended June 30, 2014, $780,573 for the
Fiscal Quarter ended September 30, 2014 and $150,352 for the Fiscal Quarter
ended December 31, 2014.



--------------------------------------------------------------------------------

(ii) Unfinanced Cash Capital Expenditures $             (iii) cash income Taxes
(to the extent added back to Consolidated EBITDA): $             (iv) cash
dividends and distributions by Parent (other than (x) the Tender Offer Payments
and (y) the tax distributions, dividends and other payments paid to the members
of the Parent in connection with the Existing Credit Agreement) $            
(v) payments made to PubCo in accordance with Section 7.7(e) of the Credit
Agreement during such period (to the extent included in the calculation of
Consolidated EBITDA): $             (vi) Sum of (i) – (ii) – (iii) – (iv) – (v):
$             (b) Consolidated Fixed Charges11 (i) Consolidated Interest Expense
paid in cash for such period: $             (ii) scheduled principal payments
made on Consolidated Total Debt for such period: $             (iii)
Consolidated Fixed Charges [sum of (i) + (ii) above]: $             (c)
Consolidated Fixed Charge Coverage Ratio [(a)(vi)/(b)(iii)]:             :1.0

 

 

11  Consolidated Fixed Charges shall not include any fees and expenses payable
by the Loan Parties in connection with the execution and delivery of the Loan
Documents and the repayment of all amounts due or outstanding under or in
respect of, and the termination of, the Existing Credit Agreement.



--------------------------------------------------------------------------------

Exhibit 5.13

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) dated as of             ,         , is
by and between                     , a                     (the “New
Subsidiary”), and SunTrust Bank, in its capacity as Administrative Agent under
the Amended and Restated Credit Agreement dated as of April 2, 2015 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) by and among Malibu Boats, LLC, a Delaware limited liability company
(the “Borrower”), Malibu Boats Holdings, LLC, a Delaware limited liability
company (the “Parent”), the other Guarantors identified therein, the Lenders
identified therein and SunTrust Bank, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Loan Parties are required by Section 5.13(a) of the Credit Agreement to
cause the New Subsidiary to become a “Guarantor”. Accordingly, the New
Subsidiary hereby agrees with the Administrative Agent as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or Hedging Transactions with a Borrower or any
Subsidiary, and each other holder of the Obligations, as provided in Article X
of the Credit Agreement, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a party to
the Security Agreement and a “Debtor” for all purposes of the Security
Agreement, and shall have all the obligations of a Debtor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, to secure the prompt payment and
performance in full when due, whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise,
of the Indebtedness (as defined in Section 2 of the Security Agreement), the New
Subsidiary hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right of set off against any and all right, title and interest of the Subsidiary
in and to the Collateral (as such term is defined in Section 1 of the Security
Agreement) of such New Subsidiary.

3. The New Subsidiary hereby represents and warrants to the Administrative Agent
that:

(i) Set forth on Schedule 1 is a list of all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof.

(ii) Set forth on Schedule 2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

(iii) The exact legal name and state of organization of the New Subsidiary is as
set forth on the signature pages hereto.



--------------------------------------------------------------------------------

(iv) Except as set forth on Schedule 3, the New Subsidiary has not during the
five years preceding the date hereof (A) changed its legal name, (B) changed its
state of formation, or (C) been party to a merger, consolidation or other change
in structure.

4. The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for the Borrower in Section 11.1 of the
Credit Agreement.

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article X of the Credit
Agreement.

6. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

7. This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:

 

Name: Title:

 

Acknowledged and accepted: SUNTRUST BANK, as Administrative Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 11.4

[FORM OF] ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
modified, supplemented, increased and extended from time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

2.

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrower: Malibu Boats, LLC

4.

Administrative Agent: SunTrust Bank, in its capacity as the administrative agent
under the Credit Agreement

5.

Credit Agreement: Amended and Restated Credit Agreement dated as of April 2,
2015 among the Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto and SunTrust Bank, as Administrative Agent, Issuing Bank
and Swingline Lender.

 

 

1  Select if applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

 

Amount of Commitment/

Loans Assigned

 

Percentage Assigned of

Commitment/Loans2

$            

  $               %            

$            

  $               %            

$            

  $               %            

Effective Date:                  , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

SUNTRUST BANK,

as Administrative Agent

By:  

 

Title:   [Consented to:]4

 

MALIBU BOATS, LLC, as Borrower By:  

 

Title:   [Consented to:]5

SUNTRUST BANK,

as [Issuing Bank][Swingline Lender]

 

By:  

 

Title:

 

 

 

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

5  To be added only if the consent of the Issuing Bank or Swingline Lender is
required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Domestic Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, (v) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (vi) it is not an Ineligible Assignee and it does not own more
than 5% of any competitor of the Borrower; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof) of the state of New York.